Exhibit 10.1

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 10th day of July, 2006, between
ARE-SAN FRANCISCO NO. 17, LLC, a Delaware limited liability company
(“Landlord”), and PONIARD PHARMACEUTICALS, INC., a Washington corporation
(“Tenant”).

Building:                                            7000 Shoreline Court, South
San Francisco, California

Premises:                                        That portion of the Project,
containing approximately 17,045 rentable square feet, consisting of
(i) approximately 14,083 rentable square feet (“Initial Premises), and
(ii) approximately 2,962 rentable square feet (“Additional Premises”), as
determined by Landlord and both as more particularly shown on Exhibit A.

Project:                                                     The real property
on which the Building in which the Premises are located, together with all
improvements thereon and appurtenances thereto as described on Exhibit B.

Base Rent:                                    $2.65 per rentable square foot per
month, subject to adjustment as provided for in Sections 3 and 4 hereof.

Rentable Area of Premises: 17,045 sq. ft.

Rentable Area of Project:  136,691 sq. ft.

Tenant’s Share of Operating Expenses:   12.47%

Security Deposit:  $135,507.75

Target Commencement Date:   July 1, 2006; provided, however, that if Landlord is
required by the City of South San Francisco to construct the fire rate corridor
shown on Exhibit G prior to Landlord being permitted to deliver the Initial
Premises to Tenant for its use and occupancy, the Target Commencement Date shall
be October 2, 2006.

Rent Adjustment Percentage:  Greater of 3% or the CPI Adjustment Percentage not
to exceed 5%

Base Term:                                Beginning on the Commencement Date and
ending 60 months from the first day of the first full month of the Term (as
defined in Section 2 hereof).

Permitted Use:

Research and development laboratories, related office and other related uses and
otherwise in compliance with the provisions of Section 7 hereof.

 

Address for Rent Payment:

Landlord’s Notice Address:

385 E. Colorado Boulevard, Suite 299
Pasadena, CA 91101
Attention: Accounts Receivable

385 E. Colorado Boulevard, Suite 299
Pasadena, CA 91101
Attention: Corporate Secretary

 

 

Tenant’s Notice Address:

 

750 Battery Street, Suite 600
San Francisco, CA 94111
Attention: Chief Financial Officer

 

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

x EXHIBIT A — PREMISES DESCRIPTION

x EXHIBIT B — DESCRIPTION OF PROJECT

x EXHIBIT C — WORK LETTER

x EXHIBIT D — COMMENCEMENT DATE

x EXHIBIT E — RULES AND REGULATIONS

x EXHIBIT F — TENANT’S PROPERTY

x EXHIBIT G — LANDLORD’S WORK

x EXHIBIT H — LANDLORD’S PROPERTY

 

1


--------------------------------------------------------------------------------




1.             Lease of Premises.   Upon and subject to all of the terms and
conditions hereof,  Landlord hereby leases the Premises to Tenant and Tenant
hereby leases the Premises from Landlord. The portions of the Project which are
for the non-exclusive use of tenants of the Project are collectively referred to
herein as the “Common Areas.”  Landlord reserves the right to modify Common
Areas, provided that such modifications do not materially adversely affect
Tenant’s access to or use of the Premises for the Permitted Use or materially
adversely affect Tenant’s access to or use of parking at the Project.

2.             Delivery; Acceptance of Premises; Commencement Date.   Landlord
shall use reasonable efforts to deliver the Initial Premises to Tenant on or
before the Target Commencement Date (“Delivery” or “Deliver”). Subject to
Landlord’s right to enter the Initial Premises to complete the Landlord’s Work
(as defined below), Tenant may commence Tenant’s Work with respect to Initial
Premises upon Landlord’s Delivery of the Initial Premises. If Landlord fails to
timely Deliver the Initial Premises, Landlord shall not be liable to Tenant for
any loss or damage resulting therefrom, and this Lease shall not be void or
voidable except as provided herein. If Landlord does not Deliver the Initial
Premises within 10 business days of the Target Commencement Date for any reason
other than Force Majeure delays, this Lease may be terminated by Tenant by
written notice given to Landlord, and if so terminated by Tenant:  (a) the
Security Deposit, or any balance thereof (i.e., after deducting therefrom all
amounts to which Landlord is entitled under the provisions of this Lease), shall
be returned to Tenant, and (b) neither Landlord nor Tenant shall have any
further rights, duties or obligations under this Lease, except with respect to
provisions which expressly survive termination of this Lease. As used herein,
the term “Tenant’s Work” shall have the meaning set forth for such terms in the
“Work Letter” attached to this Lease as Exhibit C. If Tenant does not elect to
void this Lease within 5 business days of the lapse of such 10 business day
period, such right to void this Lease shall be waived and this Lease shall
remain in full force and effect.

The “Commencement Date” shall be the date Landlord Delivers the Initial Premises
to Tenant. Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Commencement Date and the expiration date of the Term when
such are established in the form of the “Acknowledgement of Commencement Date”
attached to this Lease as Exhibit D; provided, however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s or Tenant’s
rights hereunder. The “Term” of this Lease shall be the Base Term, as defined
above on the first page of this Lease, and any Extension Term which Tenant may
elect pursuant to Section 39 hereof.

Landlord and Tenant acknowledge and agree that the Additional Premises are
currently subject to a lease agreement between Landlord and another tenant
(“Existing Tenant”). Landlord shall deliver the Additional Premises to Tenant
promptly after the expiration of the term of such other lease and the surrender
of the Additional Premises by the Existing Tenant. The parties project the date
for delivery of the Additional Premises to be December 31, 2006 (the “Additional
Premises Delivery Date”). Until Landlord delivers the Additional Premises to
Tenant, the provisions of this Lease shall only apply to the Initial Premises.
Thereafter, the provisions of this Lease shall apply to both the Initial
Premises and the Additional Premises. Upon the request of Landlord, Tenant shall
execute a written acknowledgment of the date of the delivery of the Additional
Premises to Tenant provided, however, Tenant’s failure to execute and deliver
such acknowledgment shall not affect Landlord’s rights hereunder.

If Landlord fails to deliver the Additional Premises to Tenant with Landlord’s
Work substantially completed on or before the Additional Premises Delivery Date,
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and this Lease shall not be void or voidable except as provided
herein. If Landlord does not Deliver the Additional Premises to Tenant with
Landlord’s Work substantially completed on or before February 1, 2007, or, if
there are Force Majeure delays, on or before April 2, 2007, this Lease may be
terminated by Tenant by written notice given to Landlord, and if so terminated
by Tenant:  (a) the Security Deposit, or any balance thereof (i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant, and (b) neither

2


--------------------------------------------------------------------------------




Landlord nor Tenant shall have any further rights, duties or obligations under
this Lease, except with respect to provisions which expressly survive
termination of this Lease. If Tenant does not elect to void this Lease within 7
days after Tenant has the right to do so pursuant to the second sentence of this
paragraph,  Tenant’s right to void this Lease shall be waived and this Lease
shall remain in full force and effect

The Premises shall contain the previously used furniture described on Exhibit H
(collectively, “Landlord’s Property”) for Tenant’s use at no additional cost.
Tenant shall not remove any of Landlord’s Property from the Premises and shall
return the same to Landlord at the expiration or earlier termination of the Term
in the same condition as received except for normal wear and tear.

Landlord shall endeavor to cause Landlord’s Work with respect to the Initial
Premises to be constructed in the Premises within 6 months following the
Commencement Date, and shall cause Landlord’s Work with respect to the
Additional Premises to be substantially completed no later than the date of
delivery of the Additional Premises to Tenant. Tenant acknowledges that
completion of Landlord’s Work may be delayed depending on when the terms of the
Existing Tenant’s lease expires and the Existing Tenant vacates the Additional
Premises. As used herein, the term “Landlord’s Work” shall mean substantial
completion of the improvements described on Exhibit G attached hereto. Landlord
and its contractors and agents shall have the right to enter the Premises to
perform Landlord’s Work and Tenant shall cooperate with Landlord in connection
with the same. Landlord shall cooperate with Tenant during the construction of
Landlord’s Work to comply with Tenant’s reasonable security requirements. Tenant
acknowledges that Landlord’s Work may adversely affect Tenant’s use and
occupancy of the Premises. Landlord shall complete Landlord’s Work (including
any punch list items) in a good and workmanlike manner. Tenant shall have no
right to abate, reduce or set-off any Rent in connection with Landlord’s Work.

Except as set forth in this Lease:  (i) Tenant shall accept the Premises in
their condition as of the Commencement Date, subject to all applicable Legal
Requirements (as defined in Section 7 hereof); (ii) Landlord shall have no
obligation for any defects in the Premises, and (iii) Tenant’s taking possession
of the Premises shall be conclusive evidence that Tenant accepts the Premises
and that the Premises were in good condition at the time possession was taken.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

3.             Rent.

(a)           Base Rent.   The Base Rent due for the first month that Tenant is
required to pay Base Rent under this Lease and the Security Deposit shall be due
and payable on delivery of an executed copy of this Lease to Landlord. Tenant
shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof, in lawful money of the United States of
America, at the office of Landlord for payment of Rent set forth above, or to
such other person or at such other place as Landlord may from time to time
designate in writing. Payments of Base Rent for any fractional calendar month
shall be prorated. The obligation of Tenant to pay Base Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
obligations. Tenant shall have no right at any time to abate, reduce, or set-off
any Rent (as defined in Section 5) due hereunder except for any abatement as may
be expressly provided in this Lease.

3


--------------------------------------------------------------------------------




Notwithstanding the amount set forth as Base Rent on page 1 of this Lease, Base
Rent shall be due and payable as follows: (a) for months 1 through 4 of the Base
Term, the amount of $14,700.00 per month, (b) commencing with month 5, the
amount of $29,574.30 per month, and (c) commencing 120 days after the delivery
of the Additional Premises with Landlord’s Work substantially completed to
Tenant, in the amount set forth on the first page of this Lease.

(b)           Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent (“Additional Rent”):  (i) Tenant’s Share of
“Operating Expenses” (as defined in Section 5), and (ii) any and all other
amounts Tenant assumes or agrees to pay under the provisions of this Lease,
including, without limitation, any and all other sums that may become due by
reason of any default of Tenant or failure to comply with the agreements, terms,
covenants and conditions of this Lease to be performed by Tenant, after any
applicable notice and cure period.

4.             Base Rent Adjustments.

(a)           Adjustments for Tenant Improvements.   For each of the following
incremental levels of the TI Allowance (as defined in the Work Letter) disbursed
to Tenant, Base Rent shall increase by the amount (per rentable square foot per
annum) for such increment of TI Allowance on the schedule set forth below:

TI Allowance
(per rentable square foot)

 

Incremental Increase in Base Rent
(per rentable square foot per month)

$0.00-$15.00

 

$0.021

$15.01-$25.00

 

$0.025

 

For example, if the entire TI Allowance was disbursed by Landlord, the initial
Base Rent would be increased to $3.215 per rentable square foot per month. The
TI Allowance shall only be available for use by Tenant as part of the
construction of the initial Tenant Improvements and Tenant shall have no right
thereafter to use any undisbursed portion thereof. Following each disbursement
of the TI Allowance,  Landlord shall provide Tenant with written notice of the
amount of the TI Allowance disbursed by Landlord and the amount of the increase
to Base Rent as a result thereof.

(b)           Annual Adjustments. Base Rent (exclusive, however, of any increase
in Base Rent attributable to the TI Allowance) shall be increased on each annual
anniversary of the Commencement Date during the Term of this Lease (each an
“Adjustment Date”) by multiplying the relevant portion of the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated. “CPI Adjustment Percentage” means (i) a fraction, stated as a
percentage, the numerator of which shall be the Index for the calendar month 3
months before the month in which the Adjustment Date occurs, and the denominator
of which shall be the Index for the calendar month 3 months before the last
Adjustment Date or, if no prior Base Rent adjustment has been made, 3 months
before the first day of the first full month during the Term of this Lease, less
(ii) 1.00. “Index” means the “Consumer Price Index-All Urban Consumers-San
Francisco Metropolitan Area, All Items” compiled by the U.S. Department of
Labor, Bureau of Labor Statistics, (1982-84 = 100). If a substantial change is
made in the Index, the revised Index shall be used, subject to such adjustments
as Landlord may reasonably deem appropriate in order to make the revised Index
comparable to the prior Index. If the Bureau of Labor Statistics ceases to
publish the Index, then (a) the substitute Index published by the Bureau of
Labor Statistics shall be used, or (b) in the event the Bureau of Labor
Statistics does not publish a substitute Index, the successor or most nearly
comparable index, as reasonably determined by Landlord, shall be used, subject
to such adjustments as Landlord may reasonably deem appropriate in order to make
the new index comparable to the Index. Landlord shall give Tenant written notice
indicating the Base Rent, as adjusted pursuant to this Section, and the method

4


--------------------------------------------------------------------------------




of computation and Tenant shall pay to Landlord an amount equal to any
underpayment of Base Rent by Tenant within 30 days of Landlord’s notice to
Tenant. Failure to deliver such notice shall not reduce, abate, waive or
diminish Tenant’s obligation to pay the adjusted Base Rent.

5.             Operating Expense Payments.   Landlord shall deliver to Tenant a
written estimate of Operating Expenses for each calendar year during the Term
(the “Annual Estimate”), which may be revised by Landlord from time to time
during such calendar year. Commencing on the Commencement Date and thereafter on
the first day of each month of the Term, Tenant shall pay Landlord an amount
equal to 1/12th of Tenant’s Share of the Annual Estimate. Payments for any
fractional calendar month shall be prorated.

Notwithstanding anything to the contrary contained herein, Tenant’s Share of
Operating Expenses shall be (i) 5.12% during months 1 through 4 of the Base
Term, (ii) commencing with month 5 of the Base Term, 10.30%, and
(iii) commencing 120 days after delivery of the Additional Premises with
Landlord’s Work substantially completed to Tenant, in the amount set forth on
the first page of this Lease.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9), capital repairs and improvements amortized over the lesser of 7
years and the useful life of such capital items, and the costs of Landlord’s
third party property manager (not to exceed 3% of Base Rent) or, if there is no
third party property manager, administration rent in the amount of 3.0% of Base
Rent), excluding only:

(a)           the original construction costs of the Project and renovation
prior to the date of the Lease and costs of correcting defects in such original
construction or renovation;

(b)           capital expenditures for expansion of the Project or capital
expenditures for the addition of amenities (such as, for example, expansion of
the health club) not provided for tenants of the Building as of the date of this
Lease;

(c)           interest, principal payments of Mortgage (as defined in
Section 27) debts of Landlord, financing costs and amortization of funds
borrowed by Landlord, whether secured or unsecured and all payments of base rent
(but not taxes or operating expenses) under any ground lease or other underlying
lease of all or any portion of the Project;

(d)           depreciation of the Project (except for capital improvements that
are includable in Operating Expenses);

(e)           advertising, legal and space planning expenses and leasing
commissions and other costs and expenses incurred in procuring and leasing space
to tenants for the Project, including any leasing office maintained in the
Project, free rent and construction allowances for tenants;

(f)            legal and other expenses incurred in the negotiation or
enforcement of leases;

(g)           completing, fixturing, improving, renovating, painting,
redecorating or other work, which Landlord pays for or performs for other
tenants within their premises, and costs of correcting defects in such work;

(h)           costs of utilities outside normal business hours sold to tenants
of the Project;

(i)            costs to be reimbursed by other tenants of the Project or Taxes
to be paid directly by Tenant or other tenants of the Project, whether or not
actually paid;

(j)            salaries, wages, benefits and other compensation paid to officers
and employees of Landlord who are not assigned in whole or in part to the
operation, management, maintenance or repair

5


--------------------------------------------------------------------------------




of the Project, and to the extent such persons perform services not in
connection with the management, operation, repair or maintenance of the Project;

(k)           general organizational, administrative and overhead costs relating
to maintaining Landlord’s existence, either as a corporation, partnership, or
other entity, including general corporate, legal and accounting expenses;

(l)            costs (including attorneys’ fees and costs of settlement,
judgments and payments in lieu thereof) incurred in connection with disputes
with tenants, other occupants, or prospective tenants, and costs and expenses,
including legal fees, incurred in connection with negotiations or disputes with
employees, consultants, management agents, leasing agents, purchasers or
mortgagees of the Building;

(m)          costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 7);

(n)           penalties, fines or interest incurred as a result of Landlord’s
inability or failure  to make payment of Taxes and/or to file any tax or
informational returns when due, or from Landlord«‘s failure to make any payment
of Taxes required to be made by Landlord hereunder before delinquency;

(o)           overhead and profit increment paid to Landlord or to subsidiaries
or affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(p)           costs of Landlord’s charitable or political contributions, or of
fine art maintained at the Project;

(q)           costs in connection with services (including electricity), items
or other benefits of a type which are not standard for the Project and which are
not available to Tenant without specific charges therefor, but which are
provided to another tenant or occupant of the Project, whether or not such other
tenant or occupant is specifically charged therefor by Landlord;

(r)            costs incurred in the sale or refinancing of the Project;

(s)           net income taxes of Landlord or the owner of any interest in the
Project, franchise, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Project or any
portion thereof or interest therein;

(t)            any expenses otherwise includable within Operating Expenses to
the extent actually reimbursed by persons other than tenants of the Project
under leases for space in the Project;

(u)           any insurance deductibles to the extent that they exceed $150,000,
provided, however, that in the event that Tenant’s Share of insurance
deductibles exceed $50,000, Tenant shall have the right to elect to fully
amortize (with annualized interest on the unamortized amount at the lesser of
15% or the maximum rate permitted by law in connection with this Lease) Tenant’s
Share of such insurance deductibles over the then remaining number of months in
the Term of the Lease and such payments shall be due on the first day of each
month;  and

(v)           the cost of repairs or other work occasioned by fire, windstorm,
earthquake, flood or other casualty for which there would have been insurance
proceeds if the applicable coverage limit being maintained by Landlord with
respect to such loss were higher than the amount which Landlord elected to
maintain (or for which insurance proceeds would have been available had Landlord
maintained the insurance required to be maintained by Landlord pursuant to this
Lease); provided, however, that with respect to any repairs or other work
occasioned by a casualty (i) to the extent that any of such repairs or other
work is capital in nature, the cost of the same shall be excluded from Operating
Expenses and, (ii)

6


--------------------------------------------------------------------------------




in no event shall Tenant’s Share of the cost of such repairs and other work (not
paid for by insurance proceeds) exceed $150,000 and if Tenant’s Share exceeds
$50,000, Tenant shall have the right to elect to fully amortize (with annualized
interest on the unamortized amount at the lesser of 15% or the maximum rate
permitted by law in connection with this Lease) Tenant’s Share over the then
remaining number of months in the Term of the Lease and such payments shall be
due on the first day of each month.

                Within 90 days after the end of each calendar year (or such
longer period as may be reasonably required), Landlord shall furnish to Tenant a
statement (an “Annual Statement”) showing in reasonable detail:  (a) the total
and Tenant’s Share of actual Operating Expenses for the previous calendar year,
and (b) the total of Tenant’s payments in respect of Operating Expenses for such
year. If Tenant’s Share of actual Operating Expenses for such year exceeds
Tenant’s payments of Operating Expenses for such year, the excess shall be due
and payable by Tenant as Rent within 30 days after delivery of such Annual
Statement to Tenant. If Tenant’s payments of Operating Expenses for such year
exceed Tenant’s Share of actual Operating Expenses for such year Landlord shall
pay the excess to Tenant within 30 days after delivery of such Annual Statement,
except that after the expiration, or earlier termination of the Term or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord. Landlord shall
have the right to amend the Annual Statement from time to time; provided,
however, that Landlord shall have no right, after the date which is 12 months
after Landlord’s delivery of the Annual Statement to Tenant, to amend the Annual
Statement with respect to (x) association fees if Landlord actually received a
bill for those fees prior to the expiration of such 12 month period and did not
amend the Annual Statement to reflect the same within such 12 month period, and
(y) costs for services (such as landscaping) where Landlord has entered into a
direct contractual relationship with the vendor providing the service and the
timing of bills from such vendor is within Landlord’s reasonable control. The
parties acknowledge that the preceding limitation shall not apply to costs such
as Taxes, Utilities or other matters outside of Landlord’s reasonable control
and shall not apply to any newly billed association fees.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 45 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 45 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent regionally
recognized public accounting firm selected by Tenant, working pursuant to a fee
arrangement other than a contingent fee (at Tenant’s sole cost and expense) and
approved by Landlord (which approval shall not be unreasonably withheld or
delayed), audit and/or review the Expense Information for the year in question
(the “Independent Review”). The results of any such Independent Review shall be
binding on Landlord and Tenant. If the Independent Review shows that the
payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall at Landlord’s option either (i) credit the excess
amount to the next succeeding installments of estimated Operating Expenses or
(ii) pay the excess to Tenant within 30 days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord. If the
Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement. If the Independent Review shows
that Tenant has overpaid with respect to Operating Expenses by more than 5% then
Landlord shall reimburse Tenant for all costs incurred by Tenant for the
Independent Review. Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated. Notwithstanding
anything set forth herein to the contrary, if the Building is not at least 95%
occupied on average during any year of the Term, Tenant’s Share of Operating
Expenses for such year shall be computed as though the Building had been 95%
occupied on average during such year.

7


--------------------------------------------------------------------------------




“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for actual changes in
the physical size of the Premises or the Project occurring thereafter; provided,
however that Tenant’s Share shall not increase if Landlord voluntarily takes any
space in the Building “off line”. Landlord may equitably increase Tenant’s Share
for any item of expense or cost reimbursable by Tenant that relates to a repair,
replacement, or service that benefits only the Premises or only a portion of the
Project that includes the Premises or that varies with occupancy or use provided
Landlord makes such adjustments equitably for all tenants of the Building. Base
Rent, Tenant’s Share of Operating Expenses and all other amounts payable by
Tenant to Landlord hereunder are collectively referred to herein as “Rent.”

6.             Security Deposit.   Tenant shall deposit with Landlord, upon
delivery of an executed copy of this Lease to Landlord, a security deposit (the
“Security Deposit”) for the performance of all of Tenant’s obligations hereunder
in the amount set forth on page 1 of this Lease, which Security Deposit shall be
in the form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”):  (i) in form and substance satisfactory to Landlord, (ii) naming
Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon it at
any time from time to time by delivering to the issuer notice that Landlord is
entitled to draw thereunder, (iv) issued by an FDIC-insured financial
institution satisfactory to Landlord, and (v) redeemable by presentation of a
sight draft in the state of Landlord’s choice. If Tenant does not provide
Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit. The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, and the cost of any damage, injury, expense or liability caused by such
Default, without prejudice to any other remedy provided herein or provided by
law. Upon any such use of all or any portion of the Security Deposit, if applied
by making a draw on the Letter of Credit, Tenant shall restore the Letter of
Credit on demand to the full amount of the Security Deposit, and if applied by
expending the amounts held in cash as a Security Deposit, Tenant shall pay
Landlord on demand the amount that will restore the Security Deposit to the
amount set forth on Page 1 of this Lease. Tenant hereby waives the provisions of
any law, now or hereafter in force, including, but not limited to, California
Civil Code Section 1951.7,which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the act or omission of Tenant or any officer, employee, agent or
invitee of Tenant. Upon bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for periods prior to the filing of such
proceedings. Upon any such use of all or any portion of the Security Deposit,
Tenant shall, within 5 days after demand from Landlord, restore the Security
Deposit to its original amount. If Tenant shall fully perform every provision of
this Lease to be performed by Tenant, the Security Deposit, or any balance
thereof (i.e., after deducting therefrom all amounts to which Landlord is
entitled under the provisions of this Lease), shall be returned to Tenant (or,
at Landlord’s option, to the last assignee of Tenant’s interest hereunder)
within 90 days after the expiration or earlier termination of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

8


--------------------------------------------------------------------------------




7.             Use.   The Premises shall be used solely for the Permitted Use
set forth in the basic lease provisions on page 1 of this Lease, and in
compliance with all laws, orders, judgments, ordinances, regulations, codes,
directives, permits, licenses, covenants and restrictions now or hereafter
applicable to the Premises, and to the use and occupancy thereof, including,
without limitation, the Americans With Disabilities Act, 42 U.S.C. § 12101, et
seq. (together with the regulations promulgated pursuant thereto, “ADA”)
(collectively, “Legal Requirements” and each, a “Legal Requirement”). Tenant
shall, upon 5 days’ written notice from Landlord, discontinue any use of the
Premises which is declared by any Governmental Authority (as defined in
Section 9) having jurisdiction to be a violation of a Legal Requirement. Tenant
will not use or permit the Premises to be used for any purpose or in any manner
that would void Tenant’s or Landlord’s insurance, increase the insurance risk,
or cause the disallowance of any sprinkler or other credits. The provisions of
the preceding sentence are intended to apply in the event that Tenant’s use of
the Premises changes from the use that Tenant has disclosed to Landlord that
Tenant will be making of the Premises as of the Commencement Date. Landlord
acknowledges that Landlord does not object to the use which Tenant has disclosed
to Landlord that it shall be making of the Premises as of the Commencement Date
and Tenant may continue to make such use of the Premises during the Term of the
Lease. Tenant shall not permit any part of the Premises to be used as a “place
of public accommodation”, as defined in the ADA or any similar legal
requirement. Tenant shall reimburse Landlord promptly upon demand for any
additional premium charged for any such insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section or otherwise caused by
Tenant’s use and/or occupancy of the Premises. Tenant will use the Premises in a
careful, safe and proper manner and will not commit or permit waste, overload
the floor or structure of the Premises, subject the Premises to use that would
damage the Premises or obstruct or interfere with the rights of Landlord or
other tenants or occupants of the Project, including conducting or giving notice
of any auction, liquidation, or going out of business sale on the Premises, or
using or allowing the Premises to be used for any unlawful purpose. Tenant shall
cause any equipment or machinery to be installed in the Premises so as to
reasonably prevent sounds or vibrations from the Premises from extending into
Common Areas, or other space in the Project. Tenant shall not place any
machinery or equipment weighing 500 pounds or more in or upon the Premises or
transport or move such items through the Common Areas of the Project or in the
Project elevators without the prior written consent of Landlord which consent
shall not be unreasonably withheld. Except as may be provided under the Work
Letter and/or consented to by Landlord in connection with any Alterations,
Tenant shall not, without the prior written consent of Landlord, use the
Premises in any manner which will require ventilation, air exchange, heating,
gas, steam, electricity or water beyond the existing capacity of the Project as
proportionately allocated to the Premises based upon Tenant’s Share as usually
furnished for the Permitted Use.

Tenant, at its sole expense, shall make any alterations or modifications to the
interior or the exterior of the Premises or the Project that are required by
Legal Requirements (including, without limitation, compliance of the Premises
with the ADA) related to Tenant’s use or occupancy of the Premises.
Notwithstanding any other provision herein to the contrary, Tenant shall be
responsible for any and all demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages or judgments, and all reasonable
expenses incurred in investigating or resisting the same (including, without
limitation, reasonable attorneys’ fees, charges and disbursements and costs of
suit) (collectively, “Claims”) arising out of or in connection with Legal
Requirements solely related to Tenant’s use or occupancy of the Premises,
provided that if alterations or modifications to the Building or Project (that
are not improvements made for the exclusive benefit of another tenant) are
required as a result of the occupancy of the Building by one or more tenants,
and not as a result solely of Tenant’s occupancy, the cost of the alterations or
modifications shall be paid by Landlord as an Operating Expense. Tenant shall
indemnify, defend, hold and save Landlord harmless from and against any and all
Claims arising out of or in connection with any failure of the Premises to
comply with any Legal Requirement.

8.             Holding Over.   If, with Landlord’s express written consent,
Tenant retains possession of the Premises after the termination of the Term,
(i) unless otherwise agreed in such written consent, such possession shall be
subject to immediate termination by Landlord at any time, (ii) all of the other
terms and provisions of this Lease (including, without limitation, the
adjustment of Base Rent pursuant to Section 4 hereof) shall remain in full force
and effect (excluding any expansion or renewal option or other similar right or
option) during such holdover period, (iii) Tenant shall continue to pay Base
Rent in the

9


--------------------------------------------------------------------------------




amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 150% of Rent in effect during the last 30 days of the Term, and
(B) Tenant shall be responsible for all damages suffered by Landlord resulting
from or occasioned by Tenant’s holding over, including consequential damages. No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Section 8 shall not be construed as consent for Tenant to retain possession of
the Premises. Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease.

9.             Taxes.   Landlord shall pay, as part of Operating Expenses, all
taxes, levies, assessments and governmental charges of any kind (collectively
referred to as “Taxes”) imposed by any federal, state, regional, municipal,
local or other governmental authority or agency, including, without limitation,
quasi-public agencies (collectively, “Governmental Authority”) during the Term,
including, without limitation, all Taxes:  (i) imposed on or measured by or
based, in whole or in part, on rent payable to Landlord under this Lease and/or
from the rental by Landlord of the Project or any portion thereof, or (ii) based
on the square footage, assessed value or other measure or evaluation of any kind
of the Premises or the Project, or (iii) assessed or imposed by or on the
operation or maintenance of any portion of the Premises or the Project,
including parking, or (iv) assessed or imposed by, or at the direction of, or
resulting from statutes or regulations, or interpretations thereof, promulgated
by, any Governmental Authority, or (v) imposed as a license or other fee on
Landlord’s business of leasing space in the Project. Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens securing Taxes. Taxes shall not include any net income taxes imposed on
Landlord unless such net income taxes are in substitution for any Taxes payable
hereunder. If any such Tax is levied or assessed directly against Tenant, then
Tenant shall be responsible for and shall pay the same at such times and in such
manner as the taxing authority shall require. Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant. If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, or if the assessed
valuation of the Project is increased by a value attributable to improvements in
or alterations to the Premises, whether owned by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof, higher than
the base valuation on which Landlord from time-to-time allocates Taxes to all
tenants in the Project, Landlord shall have the right, but not the obligation,
to pay such Taxes. Landlord’s determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error. The amount of any such
payment by Landlord shall constitute Additional Rent due from Tenant to Landlord
within 30 days of Landlord’s demand.

10.           Parking.   Subject to all matters of record, Force Majeure, a
Taking (as defined in Section 19 below) and the exercise by Landlord of its
rights hereunder, Tenant shall have the right, in common with other tenants of
the Project pro rata in accordance with the rentable area of the Premises and
the rentable areas of the Project occupied by such other tenants, to park in
those areas designated for non-reserved parking, subject in each case to
Landlord’s rules and regulations. Landlord may allocate parking spaces among
Tenant and other tenants in the Project pro rata as described above if Landlord
determines that such parking facilities are becoming crowded. Landlord shall not
be responsible for enforcing Tenant’s parking rights against any third parties,
including other tenants of the Project. If Landlord elects to enforce parking
rights, Landlord shall not do so in a discriminatory manner.

11.           Utilities, Services.

Landlord shall provide, subject to the terms of this Section 11, water,
electricity, heat, light, power, telephone, sewer, and other utilities
(including gas and fire sprinklers to the extent the Project is plumbed for such
services), refuse and trash collection and janitorial services (collectively,
“Utilities”). Except for any separately metered Utilities to the Premises,
Landlord shall pay, as Operating Expenses or subject to

10


--------------------------------------------------------------------------------




Tenant’s reimbursement obligation, for all Utilities used on the Premises, all
maintenance charges for Utilities, and any storm sewer charges or other similar
charges for Utilities imposed by any Governmental Authority or Utility provider,
and any taxes, penalties, surcharges or similar charges thereon. Landlord may
cause, at Tenant’s expense, any Utilities to be separately metered or charged
directly to Tenant by the provider. Tenant shall pay directly to the Utility
provider, prior to delinquency, any separately metered Utilities and services
which may be furnished to Tenant or the Premises during the Term. Tenant shall
pay, as part of Operating Expenses, its share of all charges for jointly metered
Utilities based upon consumption, as reasonably determined by Landlord. No
interruption or failure of Utilities, from any cause whatsoever other than
Landlord’s willful misconduct, shall result in eviction or constructive eviction
of Tenant, termination of this Lease or the abatement of Rent. Tenant agrees to
limit use of water and sewer with respect to Common Areas to normal restroom
use.

Notwithstanding anything in this Lease to the contrary, if any interruption or
failure of Utilities or services is due to the gross negligence or willful
misconduct of Landlord, its employees, agents or contractors, and such
interruption renders a substantial portion of the Premises untenantable for
their intended purposes for more than 5 continuous business days, and if the
Premises remain untenantable for a period longer than is covered by Tenant’s
business interruption insurance, then, as Tenant’s sole and exclusive remedy for
such failure, Tenant’s obligation to pay Base Rent shall, to the extent that
Landlord is entitled to receive insurance proceeds in connection with the
abatement in question, abate for the period commencing with the expiration of
coverage under Tenant’s business interruption insurance and for so long as the
Premises remains substantially untenantable.

12.           Alterations and Tenant’s Property.   Any alterations, additions,
or improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other then by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure and shall otherwise not be unreasonably withheld. It shall
be reasonable for Landlord to withhold its consent to any Alteration which
affects Building Systems if such Alteration will require ventilation, air
exchange, heating, gas, steam, electricity or water beyond the existing capacity
of the Project as proportionately allocated to the Premises based upon Tenant’s
Share as usually furnished for the Permitted Use and/or in the event that
Landlord determines that a Building System upgrade is required unless Tenant
pays 100% of the cost incurred by Landlord in connection with modifying or
upgrading the applicable Building System.  If Landlord approves any Alterations,
Landlord may impose such conditions on Tenant in connection with the
commencement, performance and completion of such Alterations as Landlord may
deem reasonably appropriate. Any request for approval shall be in writing,
delivered not less than 15 business days in advance of any proposed
construction, and accompanied by plans, specifications, bid proposals, work
contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying materials.
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to ensure
that such plans and specifications or construction comply with applicable Legal
Requirements. Tenant shall cause, at its sole cost and expense, all Alterations
to comply with insurance requirements and with Legal Requirements and shall
implement at its sole cost and expense any alteration or modification required
by Legal Requirements as a result of any Alterations. Tenant shall pay to
Landlord, as Additional Rent, on demand an amount equal to 3% of all charges
incurred by Tenant or its contractors or agents in connection with any
Alteration to cover Landlord’s overhead and expenses for plan review,
coordination, scheduling and supervision. Before Tenant begins any Alteration,
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable law. Tenant shall reimburse Landlord for, and indemnify
and hold Landlord harmless from, any expense incurred by Landlord by reason of
faulty work done by Tenant or its contractors or inadequate cleanup.

Tenant shall furnish security or make other arrangements satisfactory to
Landlord to assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause

11


--------------------------------------------------------------------------------




each contractor or subcontractor to provide) certificates of insurance for
workers’ compensation and other coverage in amounts and from an insurance
company satisfactory to Landlord protecting Landlord against liability for
personal injury or property damage during construction. Upon completion of any
Alterations, Tenant shall deliver to Landlord:  (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration.

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Landlord may, at the time its approval of any such Installation is
requested, notify Tenant that Landlord requires that Tenant remove such
Installation upon the expiration or earlier termination of the Term, in which
event Tenant shall remove such Installation in accordance with the immediately
succeeding sentence. Upon the expiration or earlier termination of the Term,
Tenant shall remove (i) all wires, cables or similar equipment which Tenant has
installed in the Premises or in the risers or plenums of the Building, (ii) any
Installations for which Landlord has given Tenant notice of removal in
accordance with the immediately preceding sentence, and (iii) all of Tenant’s
Property (as hereinafter defined), and Tenant shall restore and repair any
damage caused by or occasioned as a result of such removal, including, without
limitation, capping off all such connections behind the walls of the Premises
and repairing any holes. During any restoration period beyond the expiration or
earlier termination of the Term, Tenant shall pay Rent to Landlord as provided
herein as if said space were otherwise occupied by Tenant. If Landlord is
requested by Tenant or any lender, lessor or other person or entity claiming an
interest in any of Tenant’ Property to waive any lien Landlord may have against
any of Tenant’s Property, and Landlord consents to such waiver, then Landlord
shall be entitled to be paid as administrative rent a fee of $1,000 per
occurrence for its time and effort in preparing and negotiating such a waiver of
lien.

For purposes of this Lease, (w)  “Removable Installations” means any items
listed on Exhibit F attached hereto and any items agreed by Landlord in writing
to be included on Exhibit F in the future, (x) “Tenant’s Property” means
Removable Installations and, other than Installations, any personal property or
equipment of Tenant that may be removed without material damage to the Premises,
and (z) “Installations” means all property of any kind paid for with the TI
Fund, all Alterations, all fixtures, and all partitions, hardware, built-in
machinery, built-in casework and cabinets and other similar additions,
equipment, property and improvements built into the Premises so as to become an
integral part of the Premises, including, without limitation, fume hoods which
penetrate the roof or plenum area, built-in cold rooms, built-in warm rooms,
walk-in cold rooms, walk-in warm rooms, deionized water systems, glass washing
equipment, autoclaves, chillers, built-in plumbing, electrical and mechanical
equipment and systems, and any power generator and transfer switch.

13.           Landlord’s Repairs.   Landlord, as an Operating Expense, shall
maintain all of the structural, exterior, parking and other Common Areas of the
Project, including HVAC, plumbing, fire sprinklers, elevators and all other
building systems serving the Premises and other portions of the Project
(“Building Systems”), in good repair, reasonable wear and tear and uninsured
losses and damages caused by Tenant, or by any of Tenant’s agents, servants,
employees, invitees and contractors (collectively, “Tenant Parties”) excluded.
Losses and damages caused by Tenant or any Tenant Party shall be repaired by
Landlord, to the extent not covered by insurance, at Tenant’s sole cost and
expense. Landlord reserves the right to stop Building Systems services when
necessary (i) by reason of accident or emergency, or (ii) for planned repairs,
alterations or improvements, which are, in the judgment of Landlord, desirable
or necessary to be made, until said repairs, alterations or improvements shall
have been completed. Landlord shall have no responsibility or liability for
failure to supply Building Systems services during any such period of
interruption; provided, however, that Landlord shall, except in case of
emergency, make a commercially reasonable effort to give Tenant 24 hours advance
notice of any planned stoppage of Building Systems services for routine
maintenance, repairs, alterations or improvements. Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
Section, after which Landlord shall make a commercially reasonable effort to
effect such repair. Landlord shall not be liable for any failure to make any
repairs or to perform any maintenance

12


--------------------------------------------------------------------------------




unless such failure shall persist for an unreasonable time after Tenant’s
written notice of the need for such repairs or maintenance. Tenant waives its
rights under any state or local law to terminate this Lease or to make such
repairs at Landlord’s expense and agrees that the parties’ respective rights
with respect to such matters shall be solely as set forth herein. Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Section 18.

14.           Tenant’s Repairs.   Subject to Section 13 hereof, Tenant, at its
expense, shall repair, replace and maintain in good condition all portions of
the Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls. Such repair
and replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 10 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

15.           Mechanic’s Liens.   Tenant shall discharge, by bond or otherwise,
any mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after the filing thereof, at Tenant’s sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to discharge any lien described herein, Landlord shall have the
right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be immediately due from Tenant as Additional Rent. If
Tenant shall lease or finance the acquisition of office equipment, furnishings,
or other personal property of a removable nature utilized by Tenant in the
operation of Tenant’s business, Tenant warrants that any Uniform Commercial Code
Financing Statement filed as a matter of public record by any lessor or creditor
of Tenant will upon its face or by exhibit thereto indicate that such Financing
Statement is applicable only to removable personal property of Tenant located
within the Premises. In no event shall the address of the Project be furnished
on the statement without qualifying language as to applicability of the lien
only to removable personal property, located in an identified suite held by
Tenant.

16.           Indemnification.   Tenant hereby indemnifies and agrees to defend,
save and hold Landlord harmless from and against any and all Claims for injury
or death to persons or damage to property occurring within or about the
Premises, arising directly or indirectly out of use or occupancy of the Premises
or a breach or default by Tenant in the performance of any of its obligations
hereunder, unless caused solely by the willful misconduct or gross negligence of
Landlord or Landlord’s officers, directors, employees or agents. Landlord shall
not be liable to Tenant for, and Tenant assumes all risk of damage to, personal
property (including, without limitation, loss of records kept within the
Premises). Tenant further waives any and all Claims for injury to Tenant’s
business or loss of income relating to any such damage or destruction of
personal property (including, without limitation, any loss of records). Landlord
shall not be liable for any damages arising from any act, omission or neglect of
any tenant in the Project or of any other third party.

17.           Insurance.   Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Project or such lesser coverage amount as Landlord may elect provided such
coverage amount is not less than 90% of such full replacement cost. Landlord
shall further procure and maintain commercial general liability insurance with a
single loss limit of not less than $2,000,000 for bodily injury and property
damage with respect to the Project. Landlord may, but is not obligated to,
maintain such other insurance and additional coverages as it may deem necessary,
including, but not limited to, flood, environmental hazard and earthquake, loss
or failure of building equipment, errors and omissions, rental loss during the
period of repair or rebuilding, workers’

13


--------------------------------------------------------------------------------




compensation insurance and fidelity bonds for employees employed to perform
services and insurance for any improvements installed by Tenant or which are in
addition to the standard improvements customarily furnished by Landlord without
regard to whether or not such are made a part of the Project. All such insurance
shall be included as part of the Operating Expenses. The Project may be included
in a blanket policy (in which case the cost of such insurance allocable to the
Project will be determined by Landlord based upon the insurer’s cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant’s use of the Premises. The use which Tenant has disclosed to Landlord
that it shall be making of the Premises as of the Commencement Date shall not,
as of the Commencement Date, result in an increase in Landlord’s insurance
premium or require additional insurance.

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Landlord, its
officers, directors, employees, managers, agents, invitees and contractors
(collectively, “Landlord Parties”), as additional insureds; shall insure on an
occurrence and not a claims-made basis; shall be issued by insurance companies
which have a rating of not less than policyholder rating of A and financial
category rating of at least Class X in “Best’s Insurance Guide”; shall not be
cancelable for nonpayment of premium unless 30 days prior written notice shall
have been given to Landlord from the insurer; contain a hostile fire endorsement
and a contractual liability endorsement; and provide primary coverage to
Landlord (any policy issued to Landlord providing duplicate or similar coverage
shall be deemed excess over Tenant’s policies). Copies of such policies (if
requested  by Landlord), or certificates of insurance showing the limits of
coverage required hereunder and showing Landlord as an additional insured, along
with reasonable evidence of the payment of premiums for the applicable period,
shall be delivered to Landlord by Tenant upon commencement of the Term and upon
each renewal of said insurance. Tenant’s policy may be a “blanket policy” with
an aggregate per location endorsement which specifically provides that the
amount of insurance shall not be prejudiced by other losses covered by the
policy. Tenant shall, at least 5 days prior to the expiration of such policies,
furnish Landlord with renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder including loss or damage to any building, structure, or
tangible personal property of Landlord, Tenant or their respective Related
Parties, and each party waives any claims against the other party, and its
respective Related Parties, for such loss or damage even though such loss or
damage might have been occasioned by the negligence of Landlord, Tenant or their
respective Related Parties, if such loss or damage would fall within the scope
of an all risk policy of insurance. The failure of a party to insure its
property shall not void this waiver. Landlord and its respective Related Parties
shall not be liable for, and Tenant hereby waives all claims against such
parties for, business interruption and losses occasioned thereby sustained by
Tenant or any person claiming through Tenant resulting from any accident or
occurrence in or upon the Premises or the Project from any cause whatsoever. If
the foregoing waivers shall contravene any law with respect to exculpatory

14


--------------------------------------------------------------------------------




agreements, the liability of Landlord or Tenant shall be deemed not released but
shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

18.           Restoration.   If, at any time during the Term, the Project or the
Premises are damaged or destroyed by a fire or other insured casualty, Landlord
shall notify Tenant within 60 days after discovery of such damage as to the
amount of time Landlord reasonably estimates it will take to restore the Project
or the Premises, as applicable (the “Restoration Period”). If the Restoration
Period is estimated to exceed 12 months (the “Maximum Restoration Period”),
Landlord may, in such notice, elect to terminate this Lease as of the date that
is 75 days after the date of discovery of such damage or destruction; provided,
however, that notwithstanding Landlord’s election to restore, Tenant may elect
to terminate this Lease by written notice to Landlord delivered within 5
business days of receipt of a notice from Landlord estimating a Restoration
Period for the Premises longer than the Maximum Restoration Period. Unless
either Landlord or Tenant so elect to terminate this Lease, Landlord shall,
subject to receipt of sufficient insurance proceeds (with any deductible to be
treated as a current Operating Expense), promptly restore the Premises
(excluding the improvements installed by Tenant or by Landlord and paid for by
Tenant), subject to delays arising from the collection of insurance proceeds,
from Force Majeure events or as needed to obtain any license, clearance or other
authorization of any kind required to enter into and restore the Premises issued
by any Governmental Authority having jurisdiction over the use, storage,
handling, treatment, generation, release, disposal, removal or remediation of
Hazardous Materials (as defined in Section 30) in, on or about the Premises
(collectively referred to herein as “Hazardous Materials Clearances”); provided,
however, that if repair or restoration of the Premises is not substantially
complete as of the end of the Maximum Restoration Period or, if longer, the
Restoration Period, Landlord may, in its sole and absolute discretion, elect not
to proceed with such repair and restoration, or Tenant may by written notice to
Landlord delivered within 5 business days of the expiration of the Maximum
Restoration Period or, if longer, the Restoration Period, elect to terminate
this Lease, in which event Landlord shall be relieved of its obligation to make
such repairs or restoration and this Lease shall terminate as of the date that
is 75 days after the later of:  (i) discovery of such damage or destruction, or
(ii) the date all required Hazardous Materials Clearances are obtained, but
Landlord shall retain any Rent paid and the right to any Rent payable by Tenant
prior to such election by Landlord or Tenant.

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, Landlord may terminate this Lease if the Premises
are damaged during the last 1 year of the Term and Landlord reasonably estimates
that it will take more than 2 months to repair such damage, or if insurance
proceeds are not available for such restoration. Rent shall be abated from the
date all required Hazardous Material Clearances are obtained until the Premises
are repaired and restored, in the proportion which the area of the Premises, if
any, which is not usable by Tenant bears to the total area of the Premises,
unless Landlord provides Tenant with other space during the period of repair
that is suitable for the temporary conduct of Tenant’s business. Such abatement
shall be the sole remedy of Tenant, and except as provided in this Section 18,
Tenant waives any right to terminate the Lease by reason of damage or casualty
loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the

15


--------------------------------------------------------------------------------




Premises or any other portion of the Project, the parties hereto expressly
agreeing that this Section 18 sets forth their entire understanding and
agreement with respect to such matters.

19.           Condemnation.   If the whole or any material part of the Premises
or the Project is taken for any public or quasi-public use under governmental
law, ordinance, or regulation, or by right of eminent domain, or by private
purchase in lieu thereof (a “Taking” or “Taken”), and the Taking would in
Landlord’s reasonable judgment either prevent or materially interfere with
Tenant’s use of the Premises or materially interfere with or impair Landlord’s
ownership or operation of the Project, then upon written notice by Landlord this
Lease shall terminate and Rent shall be apportioned as of said date. If part of
the Premises shall be Taken, and this Lease is not terminated as provided above,
Landlord shall promptly restore the Premises and the Project as nearly as is
commercially reasonable under the circumstances to their condition prior to such
partial Taking and the rentable square footage of the Building, the rentable
square footage of the Premises, Tenant’s Share of Operating Expenses and the
Rent payable hereunder during the unexpired Term shall be reduced to such extent
as may be fair and reasonable under the circumstances. Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant.
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

20.           Events of Default.   Each of the following events shall be a
default (“Default”) by Tenant under this Lease:

(a)           Payment Defaults.   Tenant shall fail to pay any installment of
Rent or any other payment hereunder when due; provided, however, that Landlord
will give Tenant notice and an opportunity to cure any failure to pay Rent
within 3 days of any such notice not more than once in any 12 month period and
Tenant agrees that such notice shall be in lieu of and not in addition to, or
shall be deemed to be, any notice required by law.

(b)           Insurance.   Any insurance required to be maintained by Tenant
pursuant to this Lease shall be canceled or terminated or shall expire or shall
be reduced or materially changed, or Landlord shall receive a notice of
nonrenewal of any such insurance and Tenant shall fail to obtain replacement
insurance at least 20 days before the expiration of the current coverage.

(c)           Abandonment.   Tenant shall abandon the Premises. Tenant shall not
be deemed to have abandoned the Premises if (i) Tenant provides Landlord with
reasonable advance notice prior to vacating and, at the time of vacating the
Premises, Tenant completes Tenant’s obligations with respect to the Surrender
Plan in compliance with Section 28, (ii) Tenant has made reasonable arrangements
with Landlord for the security of the Premises for the balance of the Term, and
(iii) Tenant continues during the balance of the Term to satisfy all of its
obligations under the Lease as they come due.

(d)           Improper Transfer.   Tenant shall assign, sublease or otherwise
transfer or attempt to transfer all or any portion of Tenant’s interest in this
Lease or the Premises except as expressly permitted herein, or Tenant’s interest
in this Lease shall be attached, executed upon, or otherwise judicially seized
and such action is not released within 90 days of the action.

(e)           Liens.   Tenant shall fail to discharge or otherwise obtain the
release of any lien placed upon the Premises in violation of this Lease within
10 days after any such lien is filed against the Premises.

(f)            Insolvency Events.   Tenant or any guarantor or surety of
Tenant’s obligations hereunder shall:  (A) make a general assignment for the
benefit of creditors; (B) commence any case, proceeding or

16


--------------------------------------------------------------------------------




other action seeking to have an order for relief entered on its behalf as a
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts or seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or of any substantial part of its property
(collectively a “Proceeding for Relief”); (C) become the subject of any
Proceeding for Relief which is not dismissed within 90 days of its filing or
entry; or (D) die or suffer a legal disability (if Tenant, guarantor, or surety
is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).

(g)           Estoppel Certificate or Subordination Agreement.   Tenant fails to
execute any document required from Tenant under Sections 23 or 27 within 5 days
after a second notice requesting such document.

(h)           Other Defaults.   Tenant shall fail to comply with any provision
of this Lease other than those specifically referred to in this Section 20, and,
except as otherwise expressly provided herein, such failure shall continue for a
period of 20 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 20 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 20 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 75 days from the date of Landlord’s notice except where
such cure requires construction to be done by Tenant and a permit is required in
which case such cure shall be completed no later than 120 days from the date of
Landlord’s notice.

21.           Landlord’s Remedies.

(a)           Payment By Landlord; Interest.   Upon a Default by Tenant
hereunder, Landlord may, without waiving or releasing any obligation of Tenant
hereunder, make such payment or perform such act. All sums so paid or incurred
by Landlord, together with interest thereon, from the date such sums were paid
or incurred, at the annual rate equal to 12% per annum or the highest rate
permitted by law (the “Default Rate”), whichever is less, shall be payable to
Landlord on demand as Additional Rent. Nothing herein shall be construed to
create or impose a duty on Landlord to mitigate any damages resulting from
Tenant’s Default hereunder.

(b)           Late Payment Rent.   Late payment by Tenant to Landlord of Rent
and other sums due will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum equal to 6% of the overdue
Rent as a late charge. The parties agree that this late charge represents a fair
and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant. In addition to the late charge, Rent not paid when due shall
bear interest at the Default Rate from the 5th day after the date due until
paid.

(c)           Remedies.   Upon the occurrence of a Default, Landlord, at its
option, without further notice or demand to Tenant, shall have in addition to
all other rights and remedies provided in this Lease, at law or in equity, the
option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.

17


--------------------------------------------------------------------------------


 

(i)            Terminate this Lease, or at Landlord’s option, Tenant’s right to
possession only, in which event Tenant shall immediately surrender the Premises
to Landlord, and if Tenant fails to do so, Landlord may, without prejudice to
any other remedy which it may have for possession or arrearages in rent, enter
upon and take possession of the Premises and expel or remove Tenant and any
other person who may be occupying the Premises or any part thereof, without
being liable for prosecution or any claim or damages therefor;

(ii)           Upon any termination of this Lease, whether pursuant to the
foregoing Section 21(c)(i) or otherwise, Landlord may recover from Tenant the
following:

(A)          The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus

(B)           The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

(C)           The worth at the time of award of the amount by which the unpaid
rent for the balance of the Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

(D)          Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including, but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and

(E)           At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii) (A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

(iii)          Landlord may continue this Lease in effect after Tenant’s Default
and recover rent as it becomes due (Landlord and Tenant hereby agreeing that
Tenant has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

(iv)          Whether or not Landlord elects to terminate this Lease following a
Default by Tenant, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the Premises or may, in Landlord’s sole
discretion, succeed to Tenant’s interest in such subleases, licenses,
concessions or arrangements. Upon Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.

18


--------------------------------------------------------------------------------




 

(v)           Independent of the exercise of any other remedy of Landlord
hereunder or under applicable law, Landlord may conduct an environmental test of
the Premises as generally described in Section 30(d) hereof, at Tenant’s
expense.

(d)           Effect of Exercise. Exercise by Landlord of any remedies hereunder
or otherwise available shall not be deemed to be an acceptance of surrender of
the Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge. Any reletting of
the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine. Landlord shall not be liable for,
nor shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or collect rent due in respect of such reletting
or otherwise to mitigate any damages arising by reason of Tenant’s Default.

22.           Assignment and Subletting.

(a)           General Prohibition. Without Landlord’s prior written consent
subject to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law, assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect. If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of transfers
whereby 25% or more of the issued and outstanding shares or other ownership
interests of such corporation are, or voting control is, transferred (but
excepting transfers upon deaths of individual owners) from a person or persons
or entity or entities which were owners thereof at time of execution of this
Lease to persons or entities who were not owners of shares or other ownership
interests of the corporation, partnership or limited liability company at time
of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22. The provisions
of the preceding sentence shall not apply to Tenant while Tenant is a publicly
traded company.

(b)           Permitted Transfers. If Tenant desires to assign, sublease,
hypothecate or otherwise transfer this Lease or sublet the Premises other than
pursuant to a Permitted Assignment (as defined below), then at least 15 business
days, but not more than 45 business days, before the date Tenant desires the
assignment or sublease to be effective (the “Assignment Date”), Tenant shall
give Landlord a notice (the “Assignment Notice”) containing such information
about the proposed assignee or sublessee, including the proposed use of the
Premises and any Hazardous Materials proposed to be used, stored handled,
treated, generated in or released or disposed of from the Premises, the
Assignment Date, any relationship between Tenant and the proposed assignee or
sublessee, and all material terms and conditions of the proposed assignment or
sublease, including a copy of any proposed assignment or sublease in its final
form, and such other information as Landlord may deem reasonably necessary or
appropriate to its consideration whether to grant its consent. Landlord may, by
giving written notice to Tenant within 15 business days after receipt of the
Assignment Notice:  (i) grant such consent, (ii) refuse such consent, in its
reasonable discretion, (iii) refuse such consent, in its reasonable discretion,
if the proposed subletting concerns (together with all other then effective
subleases) 50% or

19


--------------------------------------------------------------------------------




 

less of the Premises (provided that Landlord shall further have the right to
review and approve or disapprove the proposed form of sublease prior to the
effective date of any such subletting), or (iv) terminate this Lease with
respect to the space described in the Assignment Notice as of the Assignment
Date (an “Assignment Termination”). If Landlord delivers notice of its election
to exercise an Assignment Termination, Tenant shall have the right to withdraw
such Assignment Notice by written notice to Landlord of such election within 5
business days after Landlord’s notice electing to exercise the Assignment
Termination. If Tenant withdraws such Assignment Notice, this Lease shall
continue in full force and effect. If Tenant does not withdraw such Assignment
Notice, this Lease, and the term and estate herein granted, shall terminate as
of the Assignment Date with respect to the space described in such Assignment
Notice. No failure of Landlord to exercise any such option to terminate this
Lease, or to deliver a timely notice in response to the Assignment Notice, shall
be deemed to be Landlord’s consent to the proposed assignment, sublease or other
transfer. Tenant shall reimburse Landlord for all of Landlord’s reasonable
out-of-pocket expenses in connection with its consideration of any Assignment
Notice; provided, however, that the reimbursement amount shall be based on
actual costs. Notwithstanding the foregoing, Landlord’s consent to an assignment
of this Lease or a subletting of any portion of the Premises to any entity
controlling, controlled by or under common control with Tenant (a “Permitted
Assignment”) shall not be required, provided that Landlord shall have the right
to reasonably approve the form of any such sublease or assignment. Tenant
acknowledges and agrees that, among other things, it shall be reasonable for
Landlord to withhold its consent to any assignment or subletting to an assignee
or subtenant whose business or financial reputation is objectionable in
Landlord’s reasonable judgment, or that is engaged in areas of scientific
research or other business concerns that are controversial, in Landlord’s
reasonable judgment, or that would require the removal of, or result in any
changes, to Landlord’s Work or to the Tenant Improvements.

(c)           Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:

(i)            that any assignee or subtenant agree, in writing at the time of
such assignment or subletting, that if Landlord gives such party notice that
Tenant is in default under this Lease, such party shall thereafter make all
payments otherwise due Tenant directly to Landlord, which payments will be
received by Landlord without any liability except to credit such payment against
those due under the Lease, and any such third party shall agree to attorn to
Landlord or its successors and assigns should this Lease be terminated for any
reason; provided, however, in no event shall Landlord or its successors or
assigns be obligated to accept such attornment; and

(ii)           A list of Hazardous Materials, certified by the proposed assignee
or sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation:  permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks
(excluding mobile storage tanks commonly used in biology or chemistry
laboratories) to be installed in or under the Project (provided, said
installation of tanks (other than mobile tanks commonly used in biology or
chemistry laboratories) shall only be permitted after Landlord has given its
written consent to do so, which consent may be withheld in Landlord’s sole and
absolute discretion); and all closure plans or any other documents required by
any and all federal, state and local Governmental Authorities for any storage
tanks installed in, on or under the Project for the closure of any such tanks.
Neither Tenant nor any such proposed assignee or subtenant is required, however,
to provide Landlord with any portion(s) of the such documents containing
information of a proprietary nature which, in and of themselves, do not contain
a reference to any Hazardous Materials or hazardous activities. Landlord
acknowledges that Tenant shall be deemed to have satisfied its obligation to
provide the list of each type of Hazardous Material if Tenant provides Landlord
with the list of each type of Hazardous Material which Tenant is required to
deliver to the fire department or other applicable governmental

20


--------------------------------------------------------------------------------




 

authority in connection with the Tenant’s Hazardous Materials Management Plan
for its operations at the Premises.

(d)           No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease or
assignment (“Excess Rent”), then Tenant shall be bound and obligated to pay
Landlord as Additional Rent hereunder 50% of such Excess Rent within 10 days
following receipt thereof by Tenant. If Tenant shall sublet the Premises or any
part thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.

(e)           No Waiver. The consent by Landlord to an assignment or subletting
shall not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under the Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.

(f)            Prior Conduct of Proposed Transferee. Notwithstanding any other
provision of this Section 22, if (i) the proposed assignee or sublessee of
Tenant has been required by any prior landlord, lender or Governmental Authority
to take remedial action in connection with Hazardous Materials contaminating a
property, where the contamination resulted from such party’s action or use of
the property in question, (ii) the proposed assignee or sublessee is subject to
an enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

23.           Estoppel Certificate. Tenant shall, within 10 business days of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing in any form reasonably requested by a proposed lender or purchaser,
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which the
rental and other charges are paid in advance, if any, (ii) acknowledging that
there are not any uncured defaults on the part of Landlord hereunder, or
specifying such defaults if any are claimed, and (iii) setting forth such
further information with respect to the status of this Lease or the Premises as
may be requested thereon. Any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the real property
of which the Premises are a part. Tenant’s failure to deliver such statement
within such time shall be conclusive upon Tenant that the Lease is in full force
and effect and without modification except as may be represented by Landlord in
any certificate prepared by Landlord and delivered to Tenant for execution.

24.           Quiet Enjoyment. So long as Tenant shall perform all of the
covenants and agreements herein required to be performed by Tenant, Tenant
shall, subject to the terms of this Lease, at all times

21


--------------------------------------------------------------------------------




 

during the Term, have peaceful and quiet enjoyment of the Premises against any
person claiming by, through or under Landlord.

25.           Prorations. All prorations required or permitted to be made
hereunder shall be made on the basis of a 365 day year and the actual number of
days in the relevant months.

26.           Rules and Regulations. Tenant shall, at all times during the Term
and any extension thereof, comply with all reasonable rules and regulations at
any time or from time to time established by Landlord covering use of the
Premises and the Project. The current rules and regulations are attached hereto
as Exhibit J. If there is any conflict between said rules and regulations and
other provisions of this Lease, the terms and provisions of this Lease shall
control. Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

27.           Subordination. This Lease and Tenant’s interest and rights
hereunder are hereby made and shall be subject and subordinate at all times to
the lien of any Mortgage now existing or hereafter created on or against the
Project or the Premises, and all amendments, restatements, renewals,
modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant;
provided, however that so long as there is no Default hereunder, Tenant’s right
to possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination, and such instruments of
attornment as shall be requested by any such Holder, provided any such
instruments contain appropriate non-disturbance provisions assuring Tenant’s
quiet enjoyment of the Premises as set forth in Section 24 hereof.
Notwithstanding the foregoing, any such Holder may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such Holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such Mortgage and had been assigned to such Holder. The term
“Mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“Holder” of a Mortgage shall be deemed to include the beneficiary under a deed
of trust.

28.           Surrender. Upon the expiration of the Term or earlier termination
of Tenant’s right of possession, Tenant shall surrender the Premises to Landlord
in the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises (and subject to Tenant’s right
under the Lease to remove Tenant’s Property), free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation. At least 3 months prior to the surrender of the Premises, Tenant
shall deliver to Landlord a narrative description of the actions proposed (or
required by any Governmental Authority) to be taken by Tenant in order to
surrender the Premises (including any Installations permitted by Landlord to
remain in the Premises) at the expiration or earlier termination of the Term,
free from any residual impact from the Tenant HazMat Operations and otherwise
released for unrestricted use and occupancy (the “Surrender Plan”). Such
Surrender Plan shall be accompanied by a current listing of (i) all Hazardous
Materials licenses and permits held by or on behalf of any Tenant Party with
respect to the Premises, and (ii) all Hazardous Materials used, stored, handled,
treated, generated, released or disposed of from the Premises, and shall be
subject to the review and approval of Landlord’s environmental consultant. In
connection with the review and approval of the Surrender Plan, upon the request
of Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
shall request. On or before such surrender, Tenant shall deliver to Landlord
evidence that the approved Surrender Plan shall have been satisfactorily
completed and Landlord shall have the right, subject to reimbursement at
Tenant’s expense as set forth below, to cause Landlord’s environmental
consultant to inspect the Premises and perform such additional procedures as

22


--------------------------------------------------------------------------------




 

may be deemed reasonably necessary to confirm that the Premises are, as of the
effective date of such surrender or early termination of the Lease, free from
any residual impact from Tenant HazMat Operations. Tenant shall reimburse
Landlord, as Additional Rent, for the actual out-of pocket expense incurred by
Landlord for Landlord’s environmental consultant to review and approve the
Surrender Plan and to visit the Premises and verify satisfactory completion of
the same, which cost shall not exceed $2,500. Landlord shall have the
unrestricted right to deliver such Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

29.           Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND
LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN
LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT,
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED HERETO.

30.           Environmental Requirements.

(a)           Prohibition/Compliance/Indemnity. Tenant shall not cause or permit
any Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated  in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage,

23


--------------------------------------------------------------------------------




 

or contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Project or any adjacent property caused or permitted by Tenant or any Tenant
Party results in any contamination of the Premises, the Project or any adjacent
property, Tenant shall promptly take all actions at its sole expense and in
accordance with applicable Environmental Requirements as are necessary to return
the Premises, the Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Landlord’s approval of
such action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises or the Project.

(b)           Business. Landlord acknowledges that it is not the intent of this
Section 30 to prohibit Tenant from using the Premises for the Permitted Use.
Tenant may operate its business according to prudent industry practices so long
as the use or presence of Hazardous Materials is strictly and properly monitored
according to all then applicable Environmental Requirements. As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with its business, Tenant agrees to deliver to Landlord prior to the
Commencement Date a list identifying each type of Hazardous Materials to be
brought upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”). Landlord acknowledges that
Tenant shall be deemed to have satisfied its obligation to provide the list of
each type of Hazardous Material if Tenant provides Landlord with the list of
each type of Hazardous Material which Tenant is required to deliver to the fire
department or other applicable governmental authority in connection with the
Tenant’s Hazardous Materials Management Plan for its operations at the Premises.
Tenant shall, however, deliver to Landlord an updated Hazardous Materials List
at least once a year and shall also deliver an updated list before any new
Hazardous Material is brought onto, kept, used, stored, handled, treated,
generated on, or released or disposed of from, the Premises. Tenant shall
deliver to Landlord true and correct copies of the following documents (the “Haz
Mat Documents”) relating to the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials prior to the Commencement Date, or if
unavailable at that time, concurrent with the receipt from or submission to a
Governmental Authority:  permits; approvals; reports and correspondence; storage
and management plans, notice of violations of any Legal Requirements; plans
relating to the installation of any storage tanks to be installed in or under
the Project (provided, with the exception of mobile tanks commonly used in
biology or chemistry laboratories, for which Landlord’s consent shall not be
required, said installation of tanks shall only be permitted after Landlord has
given Tenant its written consent to do so, which consent may be withheld in
Landlord’s sole and absolute discretion); all closure plans or any other
documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Surrender Plan (to the extent surrender in
accordance with Section 28 cannot be accomplished in 3 months). Tenant is not
required, however, to provide Landlord with any portion(s) of the Haz Mat
Documents containing information of a proprietary nature which, in and of
themselves, do not contain a reference to any Hazardous Materials or hazardous
activities. It is not the intent of this Section to provide Landlord with
information which could be detrimental to Tenant’s business should such
information become possessed by Tenant’s competitors.

(c)           Tenant Representation and Warranty. Tenant hereby represents and
warrants to Landlord that (i) neither Tenant nor any of its legal predecessors
has been required by any prior landlord, lender or Governmental Authority to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question except for actions which have been completed to the satisfaction of the
Governmental Authorities having jurisdiction, and (ii) Tenant is not subject to
any enforcement order issued by any Governmental Authority in connection with

24


--------------------------------------------------------------------------------




 

the use, storage, handling, treatment, generation, release or disposal of
Hazardous Materials (including, without limitation, any order related to the
failure to make a required reporting to any Governmental Authority). If Landlord
determines that this representation and warranty was not true as of the date of
this lease, Landlord shall have the right to terminate this Lease in Landlord’s
sole and absolute discretion.

(d)           Testing. Landlord shall have the right to conduct annual tests of
the Premises to determine whether any contamination of the Premises or the
Project has occurred as a result of Tenant’s use. Tenant shall be required to
pay the cost of such annual test of the Premises if Tenant is determined to be
in violation of any provisions of this Lease. If Tenant so elects, Tenant may,
at Tenant’s sole cost and expense, conducts its own tests of the Premises using
third party contractors and test procedures acceptable to Landlord which tests
are certified to Landlord. Landlord shall accept such tests in lieu of the
annual tests to be performed by Landlord. Prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises and the Project to determine if contamination has occurred
as a result of Tenant’s use of the Premises. In connection with such testing,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests. If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense). Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality agreement.
Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing which are the
responsibility of Tenant under this Lease in accordance with all Environmental
Requirements. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

(e)           Underground Tanks. If underground or other storage tanks storing
Hazardous Materials located on the Premises or the Project are used by Tenant or
are hereafter placed on the Premises or the Project by Tenant, Tenant shall
install, use, monitor, operate, maintain, upgrade and manage such storage tanks,
maintain appropriate records, obtain and maintain appropriate insurance,
implement reporting procedures, properly close any underground storage tanks,
and take or cause to be taken all other actions necessary or required under
applicable state and federal Legal Requirements, as such now exists or may
hereafter be adopted or amended in connection with the installation, use,
maintenance, management, operation, upgrading and closure of such storage tanks.

(f)            Tenant’s Obligations. Tenant’s obligations under this Section 30
shall survive the expiration or earlier termination of the Lease. During any
period of time after the expiration or earlier termination of this Lease
required by Tenant or Landlord to complete the removal from the Premises of any
Hazardous Materials (including, without limitation, the release and termination
of any licenses or permits restricting the use of the Premises and the
completion of the approved Surrender Plan), Tenant shall continue to pay the
full Rent in accordance with this Lease for any portion of the Premises not
relet by Landlord in Landlord’s sole discretion, which Rent shall be prorated
daily.

(g)           Definitions. As used herein, the term “Environmental Requirements”
means all applicable present and future statutes, regulations, ordinances,
rules, codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to health, safety, or environmental conditions
on, under, or about the Premises or the Project, or the environment, including
without limitation, the following:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought

25


--------------------------------------------------------------------------------




 

on the Premises by Tenant or any Tenant Party, and the wastes, by-products, or
residues generated, resulting, or produced therefrom.

31.           Tenant’s Remedies/Limitation of Liability. Landlord shall not be
in default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including time to obtain possession
of the Project by power of sale or a judicial action if such should prove
necessary to effect a cure; provided Landlord shall have furnished to Tenant in
writing the names and addresses of all such persons who are to receive such
notices. All obligations of Landlord hereunder shall be construed as covenants,
not conditions; and, except as may be otherwise expressly provided in this
Lease, Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

Subject to assumption of Landlord’s obligations as described in the last
sentence of this paragraph, all obligations of Landlord under this Lease will be
binding upon Landlord only during the period of its ownership of the Premises
and not thereafter. The term “Landlord” in this Lease shall mean only the owner
for the time being of the Premises. Upon the transfer by such owner of its
interest in the Premises and the assumption by the new owner of the obligations
of Landlord arising from and after the date of such transfer, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Term upon each new
owner for the duration of such owner’s ownership.

32.           Inspection and Access. At reasonable times and on reasonable prior
notice (except in cases of an emergency), Landlord and its agents,
representatives, and contractors may enter the Premises to inspect the Premises,
to make such repairs as may be required or permitted pursuant to this Lease,
during the last 9 months of the Term, to show the Premises to prospective
tenants, and for any other business purpose. Except in case of an emergency,
Landlord and Landlord’s representatives shall at all times be accompanied by a
representative of Tenant, and shall comply with Tenant’s security and
confidentiality protocols and procedures so long as a copy of such protocols and
procedures shall have been provided to Landlord. Landlord may grant easements,
make public dedications, designate Common Areas and create restrictions on or
about the Premises, provided that no such easement, dedication, designation or
restriction materially, adversely affects Tenant’s use or occupancy of the
Premises for the Permitted Use. At Landlord’s request, Tenant shall execute such
instruments as may be necessary for such easements, dedications or restrictions

33.           Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.

34.           Force Majeure. Landlord shall not responsible or liable for delays
in the performance of its obligations hereunder when caused by, related to, or
arising out of acts of God, strikes, lockouts, or other labor disputes,
embargoes, quarantines, weather, national, regional, or local disasters,
calamities, or catastrophes, inability to obtain labor or materials (or
reasonable substitutes therefor) at reasonable costs or failure of, or inability
to obtain, utilities necessary for performance, governmental restrictions,
orders, limitations, regulations, or controls, national emergencies, delay in
issuance or revocation of permits, enemy or hostile governmental action,
terrorism, insurrection, riots, civil disturbance or

26


--------------------------------------------------------------------------------




 

commotion, fire or other casualty, and other causes or events beyond the
reasonable control of Landlord (“Force Majeure”).

35.           Brokers, Entire Agreement, Amendment. Landlord and Tenant each
represents and warrants that it has not dealt with any broker, agent or other
person (collectively, “Broker”) in connection with this transaction and that no
Broker brought about this transaction, other than CB Richard Ellis. Landlord and
Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker, other than the broker, if any named in this
Section 35, claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.

36.           Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET
FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY
OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE
FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37.           Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable.

38.           Signs; Exterior Appearance. Tenant shall not, without the prior
written consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion:  (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
acceptable to Landlord. Nothing may be placed on the exterior of corridor walls
or corridor doors other than Landlord’s standard lettering.

27


--------------------------------------------------------------------------------




 

39.           Right to Extend Term. Tenant shall have the right to extend the
Term of the Lease upon the following terms and conditions:

(a)           Extension Right. Tenant shall have the right (“Extension Right”)
to extend the term of this Lease for 3 years (“Extension Term”) on the same
terms and conditions as this Lease (other than Base Rent) by giving Landlord
written notice of its election to exercise the Extension Right at least 9 months
prior to the expiration of the Base Term of the Lease.

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of the Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined. As used herein, “Market Rate” shall mean the annual amount per
square foot that a willing tenant would pay and a willing landlord would accept,
in an arms-length lease extension for comparable space (exclusive, however, of
Alterations paid for by Tenant) for a comparable period of time, giving
consideration to the nature and character and use of the Building, the Permitted
Use, the approximate amount of operating expenses to be paid by the tenant, the
number of parking spaces available for use by Tenant, the amenities and services
provided and all other applicable conditions of the tenancy; provided, however,
that in no event shall the Market Rate be less than the Base Rent payable as of
the date immediately preceding the commencement of such Extension Term increased
by the Rent Adjustment Percentage multiplied by such Base Rent.

If, on or before the date which is 180 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 39(b). Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 39(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of the Lease for the Extension Term.

(b)           Arbitration.

(i)            Within 10 days of Tenant’s notice to Landlord of its election or
the deemed election to arbitrate Market Rate and escalations, each party shall
deliver to the other a proposal containing the Market Rate and escalations that
the submitting party believes to be correct (“Extension Proposal”). If either
party fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension Term.
If both parties submit Extension Proposals, then Landlord and Tenant shall meet
within 7 days after delivery of the last Extension Proposal and make a good
faith attempt to mutually appoint a single Arbitrator (and defined below) to
determine the Market Rate and escalations. If Landlord and Tenant are unable to
agree upon a single Arbitrator, then each shall, by written notice delivered to
the other within 10 days after the meeting, select an Arbitrator. If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base Rent for the Extension Term.
The 2 Arbitrators so appointed shall, within 10 business days after their
appointment, appoint a third Arbitrator. If the 2 Arbitrators so selected cannot
agree on the selection of the third Arbitrator within the time above specified,
then either party, on behalf of both parties, may request such appointment of
such third Arbitrator by application to any state court of general jurisdiction
in the jurisdiction in which the Premises are located, upon 10 days prior
written notice to the other party of such intent.

(ii)           The decision of the Arbitrator(s) shall be made within 30 days
after the appointment of a single Arbitrator or the third Arbitrator, as
applicable. The decision of the single Arbitrator shall be final and binding
upon the parties. The average of the two closest Arbitrators in a three
Arbitrator panel shall be final and binding upon the parties. Each party shall
pay the fees and expenses of the Arbitrator appointed by or on behalf of such
party and the fees and expenses of the third Arbitrator shall be borne equally
by both parties. If the Market Rate and escalations are not determined by the
first day of the Extension Term, then Tenant shall pay Landlord Base Rent in an
amount equal to the Base Rent in effect immediately prior to the

28


--------------------------------------------------------------------------------




 

Extension Term and increased by the Rent Adjustment Percentage until such
determination is made. After the determination of the Market Rate and
escalations, the parties shall make any necessary adjustments to such payments
made by Tenant. Landlord and Tenant shall then execute an amendment recognizing
the Market Rate and escalations for the Extension Term.

(iii)          An “Arbitrator” shall be any person appointed by or on behalf of
either party or appointed pursuant to the provisions hereof and:  (i) shall be
(A) a member of the American Institute of Real Estate Appraisers with not less
than 10 years of experience in the appraisal of improved office and high tech
industrial real estate in the greater North Peninsula area, or (B) a licensed
commercial real estate broker with not less than 15 years experience
representing landlords and/or tenants in the leasing of high tech or life
sciences space in the greater North Peninsula area, (ii) devoting substantially
all of their time to professional appraisal or brokerage work, as applicable, at
the time of appointment and (iii) be in all respects impartial and
disinterested.

(c)           Rights Personal. The Extension Right is personal to Tenant and is
not assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(d)           Exceptions. Notwithstanding anything set forth above to the
contrary, the Extension Right shall not be in effect and Tenant may not exercise
the Extension Right:

(i)            during any period of time that Tenant is in Default under any
provision of this Lease; or

(ii)           if Tenant has been in Default under any provision of this Lease 3
or more times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

(e)           No Extensions. The period of time within which the Extension Right
may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Extension Right.

(f)            Termination. The Extension Right shall terminate and be of no
further force or effect even after Tenant’s due and timely exercise of the
Extension Right, if, after such exercise, but prior to the commencement date of
the Extension Term, (i) Tenant fails to timely cure any default by Tenant under
this Lease; or (ii) Tenant has Defaulted 3 or more times during the period from
the date of the exercise of the Extension Right to the date of the commencement
of the Extension Term, whether or not such Defaults are cured.

40.           Intentionally Omitted.

41.           Miscellaneous.

(a)           Notices. All notices or other communications between the parties
shall be in writing and shall be deemed duly given upon delivery or refusal to
accept delivery by the addressee thereof if delivered in person, or upon actual
receipt if delivered by reputable overnight guaranty courier, addressed and sent
to the parties at their addresses set forth above. Landlord and Tenant may from
time to time by written notice to the other designate another address for
receipt of future notices.

(b)           Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.

29


--------------------------------------------------------------------------------




 

(c)           Financial Information. Tenant shall furnish Landlord  with true
and complete copies of (i) Tenant’s most recent audited annual financial
statements within 45 days of the end of each of Tenant’s fiscal years during the
Term, (ii) Tenant’s most recent unaudited quarterly financial statements within
90 days of the end of each of Tenant’s first three fiscal quarters of each of
Tenant’s fiscal years during the Term, (iii) at Landlord’s request from time to
time, updated business plans, including cash flow projections and/or pro forma
balance sheets and income statements, all of which shall be treated by Landlord
as confidential information belonging to Tenant, (iv) corporate brochures and/or
profiles prepared by Tenant for prospective investors, and (v) any other
financial information or summaries that Tenant typically provides to its lenders
or shareholders. The provisions of this Section 41(c) shall not apply to Tenant
while Tenant is a publicly traded company.

(d)           Recordation. Neither this Lease nor a memorandum of lease shall be
filed by or on behalf of Tenant in any public record. Landlord may prepare and
file, and upon request by Landlord Tenant will execute, a memorandum of lease.

(e)           Interpretation. The normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Lease or any exhibits or amendments
hereto. Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.

(f)            Not Binding Until Executed. The submission by Landlord to Tenant
of this Lease shall have no binding force or effect, shall not constitute an
option for the leasing of the Premises, nor confer any right or impose any
obligations upon either party until execution of this Lease by both parties.

(g)           Limitations on Interest. It is expressly the intent of Landlord
and Tenant at all times to comply with applicable law governing the maximum rate
or amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

(h)           Choice of Law. Construction and interpretation of this Lease shall
be governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i)            Time. Time is of the essence as to the performance of Tenant’s
obligations under this Lease.

(j)            Incorporation by Reference. All exhibits and addenda attached
hereto are hereby incorporated into this Lease and made a part hereof. If there
is any conflict between such exhibits or addenda and the terms of this Lease,
such exhibits or addenda shall control.

(k)           Hazardous Activities. Notwithstanding any other provision of this
Lease, Landlord, for itself and its employees, agents and contractors, reserves
the right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent

30


--------------------------------------------------------------------------------




 

required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

(l)            Project Specific Requirements. Tenant acknowledges that the use
and operation of the Project are governed by, among other things, CC&Rs and
Environmental CC&Rs, and Tenant acknowledges having reviewed copies of the same.
Tenant agrees to comply with all of the terms of  the CC&Rs and Environmental
CC&Rs which are applicable to tenants of the Project including, without
limitation, maintaining the insurance required under the Environmental CC&Rs. As
used herein, (i) “CC&Rs” mean that certain Amended and Restated Declaration of
Covenants, Conditions and Restrictions for Sierra Point recorded in the Official
Records of San Mateo County on October 23, 1998, as amended, and
(ii) “Environmental CC&Rs” mean that certain First Amended and Restated
Declaration of Covenants, Conditions and Environmental Restrictions Relating to
Environmental Compliance for Sierra Point, recorded in the Official Records of
San Mateo County on October 20, 1999 as Instrument No. 1999-176058.

31


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

TENANT:

 

 

 

 

PONIARD PHARMACEUTICALS, INC.,

 

a Washington corporation

 

 

 

 

By:

/s/ GERALD MCMAHON

 

Name:

Gerald McMahon

 

Title:

Chairman, CEO & President

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

ARE-SAN FRANCISCO NO. 17, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,



 

managing member

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

By:

/s/ JENNIFER PAPPAS

 

 

 

Name:

Jennifer Pappas

 

 

 

Title:

V. P. and Assistant Secretary

 

32


--------------------------------------------------------------------------------


EXHIBIT A TO LEASE

DESCRIPTION OF INITIAL AND ADDITIONAL PREMISES

[Graphic of floor plan]

1


--------------------------------------------------------------------------------


EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

CITY OF SOUTH SAN FRANCISCO

PARCEL 1:

PARCEL C, AS SHOWN ON THAT CERTAIN MAP ENTITLED, “PARCEL MAP 98-044 LANDS OF
SIERRA POINT, LLC, CITY OF SOUTH SAN FRANCISCO”, FILED IN THE OFFICE OF THE
COUNTY RECORDER OF SAN MATEO COUNTY, STATE OF CALIFORNIA, ON AUGUST 6, 1999, IN
BOOK 71 OF PARCEL MAPS, AT PAGE(S) 71 AND 72.

PARCEL 2:

THOSE CERTAIN ACCESS EASEMENTS AS DESCRIBED IN THE FIRST AMENDMENT TO AMENDED
AND RESTATED DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS FOR SIERRA
POINT RECORDED AUGUST 6, 1999, AS DOCUMENT NO. 1999-134787, AND RERECORDED
OCTOBER 20, 1999, AS DOCUMENT NO. 1999-176057.

ASSESSOR’S PARCEL NO. 015-010-570

 

JOINT PLANT NO. 015-001-010-02.04A

 

1


--------------------------------------------------------------------------------


EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain Lease
(the “Lease”) dated as of June 26, 2006 by and between ARE SAN FRANCISCO NO. 17,
LLC, a Delaware limited liability company (“Landlord”), and PONIARD
PHARMACEUTICALS, INC., a Washington corporation (“Tenant”). Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1.             General Requirements.

(a)           Tenant’s Authorized Representative. Tenant designates
                       and                          (either such individual
acting alone, “Tenant’s Representative”) as the only persons authorized to act
for Tenant pursuant to this Work Letter. Landlord shall not be obligated to
respond to or act upon any request, approval, inquiry or other communication
(“Communication”) from or on behalf of Tenant in connection with this Work
Letter unless such Communication is in writing from Tenant’s Representative.
Tenant may change either Tenant’s Representative at any time upon not less than
5 business days advance written notice to Landlord.

(b)           Landlord’s Authorized Representative. Landlord designates
                         and                    (either such individual acting
alone, “Landlord’s Representative”) as the only persons authorized to act for
Landlord pursuant to this Work Letter. Tenant shall not be obligated to respond
to or act upon any request, approval, inquiry or other Communication from or on
behalf of Landlord in connection with this Work Letter unless such Communication
is in writing from Landlord’s Representative. Landlord may change either
Landlord’s Representative at any time upon not less than 5 business days advance
written notice to Tenant.

(c)           Architects, Consultants and Contractors. Landlord and Tenant
hereby acknowledge and agree that the architect (the “TI Architect”) for the
Tenant Improvements (as defined in Section 2(a) below), the general contractor
and any subcontractors for the Tenant Improvements shall be selected by Tenant,
subject to Landlord’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall be named a third party
beneficiary of any contract entered into by Tenant with the TI Architect, any
consultant, any contractor or any subcontractor, and of any warranty made by any
contractor or any subcontractor.

2.             Tenant Improvements.

(a)           Tenant Improvements Defined. As used herein, “Tenant Improvements”
shall mean all improvements to the Premises desired by Tenant of a fixed and
permanent nature. Other than funding the TI Allowance (as defined below) as
provided herein, Landlord shall not have any obligation whatsoever with respect
to the finishing of the Premises for Tenant’s use and occupancy.

(b)           Tenant’s Space Plans. Tenant shall deliver to Landlord schematic
drawings and outline specifications (the “TI Design Drawings”) detailing
Tenant’s requirements for the Tenant Improvements within          days of the
date hereof. Not more than           days thereafter, Landlord shall deliver to
Tenant the written objections, questions or comments of Landlord and the TI
Architect with regard to the TI Design Drawings. Tenant shall cause the TI
Design Drawings to be revised to address such written comments and shall
resubmit said drawings to Landlord for approval within          days thereafter.
Such process shall continue until Landlord has approved the TI Design Drawings.

(c)           Working Drawings. Not later than 15 business days following the
approval of the TI Design Drawings by Landlord, Tenant shall cause the TI
Architect to prepare and deliver to Landlord for review and comment construction
plans, specifications and drawings for the Tenant Improvements (“TI

1


--------------------------------------------------------------------------------




Construction Drawings”), which TI Construction Drawings shall be prepared
substantially in accordance with the TI Design Drawings. Tenant shall be solely
responsible for ensuring that the TI Construction Drawings reflect Tenant’s
requirements for the Tenant Improvements. Landlord shall deliver its written
comments on the TI Construction Drawings to Tenant not later than 10 business
days after Landlord’s receipt of the same; provided, however, that Landlord may
not disapprove any matter that is consistent with the TI Design Drawings. Tenant
and the TI Architect shall consider all such comments in good faith and shall,
within 10 business days after receipt, notify Landlord how Tenant proposes to
respond to such comments. Any disputes in connection with such comments shall be
resolved in accordance with Section 2(d) hereof. Provided that the design
reflected in the TI Construction Drawings is consistent with the TI Design
Drawings, Landlord shall approve the TI Construction Drawings submitted by
Tenant. Once approved by Landlord, subject to the provisions of Section 4 below,
Tenant shall not materially modify the TI Construction Drawings except as may be
reasonably required in connection with the issuance of the TI Permit (as defined
in Section 3(a) below).

(d)           Approval and Completion. If any dispute regarding the design of
the Tenant Improvements is not settled within 10 business days after notice of
such dispute is delivered by one party to the other, Tenant may make the final
decision regarding the design of the Tenant Improvements, provided (i) Tenant
acts reasonably and such final decision is either consistent with or a
compromise between Landlord’s and Tenant’s positions with respect to such
dispute, (ii) that all costs and expenses resulting from any such decision by
Tenant shall be payable out of the TI Fund (as defined in Section 5(d) below),
and (iii) Tenant’s decision will not affect the base Building, structural
components of the Building or any Building systems (in which case Landlord shall
make the final decision). Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

3.             Performance of the Tenant Improvements.

(a)           Commencement and Permitting of the Tenant Improvements. Tenant
shall commence construction of the Tenant Improvements upon obtaining and
delivering to Landlord a building permit (the “TI Permit”) authorizing the
construction of the Tenant Improvements consistent with the TI Construction
Drawings approved by Landlord. The cost of obtaining the TI Permit shall be
payable from the TI Fund. Landlord shall assist Tenant in obtaining the TI
Permit. Prior to the commencement of the Tenant Improvements, Tenant shall
deliver to Landlord a copy of any contract with Tenant’s contractors (including
the TI Architect), and certificates of insurance from any contractor performing
any part of the Tenant Improvement evidencing industry standard commercial
general liability, automotive liability, “builder’s risk”, and workers’
compensation insurance. Tenant shall cause the general contractor to provide a
certificate of insurance naming Landlord, Alexandria Real Estate Equities, Inc.,
and Landlord’s lender (if any) as additional insureds for the general
contractor’s liability coverages required above.

(b)           Selection of Materials, Etc. Where more than one type of material
or structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

(c)           Tenant Liability. Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

(d)           Substantial Completion. Tenant shall substantially complete or
cause to be substantially completed the Tenant Improvements in a good and
workmanlike manner, in accordance with the TI Permit subject, in each case, to
Minor Variations and normal “punch list” items of a non-material nature which do
not interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”). Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a

2


--------------------------------------------------------------------------------




Certificate of Substantial Completion in the form of the American Institute of
Architects (“AIA”) document G704. For purposes of this Work Letter, “Minor
Variations” shall mean any modifications reasonably required:  (i) to comply
with all applicable Legal Requirements and/or to obtain or to comply with any
required permit (including the TI Permit); (ii) to comport with good design,
engineering, and construction practices which are not material; or (iii) to make
reasonable adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

4.             Changes. Any changes requested by Tenant to the Tenant
Improvements after the delivery and approval by Landlord of the TI Design
Drawings, shall be requested and instituted in accordance with the provisions of
this Section 4 and shall be subject to the written approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.

(a)           Tenant’s Right to Request Changes. If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change. Such Change Request must be signed by Tenant’s Representative. Landlord
shall review and approve or disapprove such Change Request within 10 business
days thereafter, provided that Landlord’s approval shall not be unreasonably
withheld, conditioned or delayed.

(b)           Implementation of Changes. If Landlord approves such Change and
Tenant deposits with Landlord any Excess TI Costs (as defined in
Section 5(d) below) required in connection with such Change, Tenant may cause
the approved Change to be instituted. If any TI Permit modification or change is
required as a result of such Change, Tenant shall promptly provide Landlord with
a copy of such TI Permit modification or change.

5.             Costs.

(a)           Budget For Tenant Improvements. Before the commencement of
construction of the Tenant Improvements, Tenant shall obtain a detailed
breakdown, by trade, of the costs incurred or that will be incurred, in
connection with the design and construction of The Tenant Improvements (the
“Budget”), and deliver a copy of the Budget to Landlord for Landlord’s approval,
which shall not be unreasonably withheld or delayed. The Budget shall be based
upon the TI Construction Drawings approved by Landlord and shall include a
payment to Landlord of administrative rent (“Administrative Rent”) equal to 2%
of the TI Costs (as hereinafter defined) for monitoring and inspecting the
construction of the Tenant Improvements, which sum shall be payable from the TI
Fund. Such Administrative Rent shall include, without limitation, all
out-of-pocket costs, expenses and fees incurred by or on behalf of Landlord
arising from, out of, or in connection with, such monitoring of the construction
of the Tenant Improvements, and shall be payable out of the TI Fund. If the
Budget is greater than the TI Allowance, Tenant shall deposit with Landlord the
difference, in cash, prior to the commencement of construction of the Tenant
Improvements, for disbursement by Landlord as described in Section 5(d).

(b)           Landlord shall provide to Tenant a tenant improvement allowance
(the “TI Allowance”) in the maximum amount of $25.00 per rentable square foot in
the Premises, or $426,125.00 in the aggregate, which shall, to the extent used,
result in adjustments to the Base Rent as set forth in the Lease.  Within 5
business days after Tenant’s delivery of the Budget to Landlord, Tenant shall
notify Landlord how much TI Allowance Tenant has elected to receive from
Landlord. Such election shall be final and binding on Tenant, and may not
thereafter be modified without Landlord’s consent, which may be granted or
withheld in Landlord’s sole and absolute subjective discretion The TI Allowance
shall be disbursed in accordance with this Work Letter.

Tenant shall have no right to the use or benefit (including any reduction to
Base Rent) of any portion of the TI Allowance not required for the construction
of (i) the Tenant Improvements described in the TI Construction Drawings
approved pursuant to Section 2(d) or (ii) any Changes pursuant to Section 4.

3


--------------------------------------------------------------------------------




Tenant shall have no right to any portion of the TI Allowance that is not
disbursed within 6 months after the delivery of the Additional Premises to
Tenant.

(c)           Costs Includable in TI Fund. The TI Fund shall be used solely for
the payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Design Drawings and the
TI Construction Drawings, all costs set forth in the Budget, including
Landlord’s Administrative Rent, and the cost of Changes (collectively, “TI
Costs”). Notwithstanding anything to the contrary contained herein, the TI Fund
shall not be used to purchase any furniture, personal property or other
non-Building system materials or equipment, including, but not be limited to,
Tenant’s voice or data cabling, non-ducted biological safety cabinets and other
scientific equipment not incorporated into the Tenant Improvements.

(d)           Excess TI Costs. Landlord shall have no obligation to bear any
portion of the cost of any of the Tenant Improvements except to the extent of
the TI Allowance. If at any time and from time-to-time, the remaining TI Costs
under the Budget exceed the remaining unexpended TI Allowance, Tenant shall
deposit with Landlord, as a condition precedent to Landlord’s obligation to
complete the Tenant Improvements, 100% of the then current TI Cost in excess of
the remaining TI Allowance (“Excess TI Costs”). If Tenant fails to deposit, or
is late in depositing any Excess TI Costs with Landlord, Landlord shall have all
of the rights and remedies set forth in the Lease for nonpayment of Rent
(including, but not limited to, the right to interest at the Default Rate and
the right to assess a late charge). For purposes of any litigation instituted
with regard to such amounts, those amounts will be deemed Rent under the Lease.
The TI Allowance and Excess TI Costs is herein referred to as the “TI Fund.” 
Funds deposited by Tenant shall be the first thereafter disbursed to pay TI
Costs. Notwithstanding anything to the contrary set forth in this Section 5(d),
Tenant shall be fully and solely liable for TI Costs and the cost of Minor
Variations in excess of the TI Allowance. If upon Substantial Completion of the
Tenant Improvements and the payment of all sums due in connection therewith
there remains any undisbursed portion of the TI Fund, Tenant shall be entitled
to such undisbursed TI Fund solely to the extent of any Excess TI Costs deposit
Tenant has actually made with Landlord.

(e)           Payment for TI Costs. During the course of design and construction
of the Tenant Improvements, Landlord shall pay TI Costs once a month against a
draw request in Landlord’s standard form, containing such certifications, lien
waivers (including a conditional lien release for each progress payment and
unconditional lien releases for the prior month’s progress payments), inspection
reports and other matters as Landlord customarily obtains, to the extent of
Landlord’s approval thereof for payment, no later than 30 days following receipt
of such draw request. Upon completion of the Tenant Improvements (and prior to
any final disbursement of the TI Fund), Tenant shall deliver to Landlord: 
(i) sworn statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (one copy in
print format and two copies in electronic CAD format) for such Tenant
Improvements; (iii) a certification of substantial completion in Form AIA G704,
(iv) a certificate of occupancy for the Premises; and (v) copies of all
operation and maintenance manuals and warranties affecting the Premises.

6.             Miscellaneous.

(a)           Consents. Whenever consent or approval of either party is required
under this Work Letter, that party shall not unreasonably withhold, condition or
delay such consent or approval, except as may be expressly set forth herein to
the contrary.

(b)           Modification. No modification, waiver or amendment of this Work
Letter or of any of its conditions or provisions shall be binding upon Landlord
or Tenant unless in writing signed by Landlord and Tenant.

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

TENANT:

 

 

 

PONIARD PHARMACEUTICALS, INC.,

a Washington corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

LANDLORD:

 

 

 

ARE-SAN FRANCISCO NO. 17, LLC,
a Delaware limited liability company

 

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

By:

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

5


--------------------------------------------------------------------------------


                                                                                               

EXHIBIT D TO LEASE

ACKNOWLEDGEMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this          day of
              , 200  , between ARE-SAN FRANCISCO NO. 17, LLC, a Delaware limited
liability company (“Landlord”), and PONIARD PHARMACEUTICALS, INC., a Washington
corporation (“Tenant”), and is attached to and made a part of the Lease dated
                   , 2006 (the “Lease”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is
                     ,                    , and the termination date of the Base
Term of the Lease shall be midnight on                       ,
                   .

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

TENANT:

PONIARD PHARMACEUTICALS, INC.,
a Washington corporation

By: 
                                                                                                       
Name:                                                                                                    
Title:                                                                                                      

LANDLORD:

ARE-SAN FRANCISCO NO. 17, LLC,
a Delaware limited liability company

By:                              ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

By:                              ARE-QRS CORP.,
a Maryland corporation,
general partner

By:                                                                         
Name:                                                                    
Title:                                                                      

1


--------------------------------------------------------------------------------


EXHIBIT E TO LEASE

RULES AND REGULATIONS

1.             The sidewalk, entries, and driveways of the Project shall not be
obstructed by Tenant, or any Tenant Party, or used by them for any purpose other
than ingress and egress to and from the Premises.

2.             Tenant shall not place any objects, including antennas, outdoor
furniture, etc., in the parking areas, landscaped areas or other areas outside
of its Premises, or on the roof of the Project.

3.             Except for animals assisting the disabled, no animals shall be
allowed in the offices, halls, or corridors in the Project.

4.             Tenant shall not disturb the occupants of the Project or
adjoining buildings by the use of any radio or musical instrument or by the
making of loud or improper noises.

5.             If Tenant desires telegraphic, telephonic or other electric
connections in the Premises, Landlord or its agent will direct the electrician
as to where and how the wires may be introduced; and, without such direction, no
boring or cutting of wires will be permitted. Any such installation or
connection shall be made at Tenant’s expense.

6.             Tenant shall not install or operate any steam or gas engine or
boiler, or other mechanical apparatus in the Premises, except as specifically
approved in the Lease. The use of oil, gas or inflammable liquids for heating,
lighting or any other purpose is expressly prohibited. Explosives or other
articles deemed extra hazardous shall not be brought into the Project.

7.             Parking any type of recreational vehicles is specifically
prohibited on or about the Project. Except for the overnight parking of
operative vehicles, no vehicle of any type shall be stored in the parking areas
at any time. In the event that a vehicle is disabled, it shall be removed within
48 hours. There shall be no “For Sale” or other advertising signs on or about
any parked vehicle. All vehicles shall be parked in the designated parking areas
in conformity with all signs and other markings. All parking will be open
parking, and no reserved parking, numbering or lettering of individual spaces
will be permitted except as specified by Landlord.

8.             Tenant shall maintain the Premises free from rodents, insects and
other pests.

9.             Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs or who shall in any manner do any act in violation
of the Rules and Regulations of the Project.

10.           Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

11.           Tenant shall give Landlord prompt notice of any defects in the
water, lawn sprinkler, sewage, gas pipes, electrical lights and fixtures,
heating apparatus, or any other service equipment affecting the Premises.

12.           Tenant shall not permit storage outside the Premises, including
without limitation, outside storage of trucks and other vehicles, or dumping of
waste or refuse or permit any harmful materials to be placed in any drainage
system or sanitary system in or about the Premises.

1


--------------------------------------------------------------------------------




 

13.           All moveable trash receptacles provided by the trash disposal firm
for the Premises must be kept in the trash enclosure areas, if any, provided for
that purpose.

14.           No auction, public or private, will be permitted on the Premises
or the Project.

15.           No awnings shall be placed over the windows in the Premises except
with the prior written consent of Landlord.

16.           The Premises shall not be used for lodging, sleeping or cooking or
for any immoral or illegal purposes or for any purpose other than that specified
in the Lease. No gaming devices shall be operated in the Premises.

17.           Tenant shall ascertain from Landlord the maximum amount of
electrical current which can safely be used in the Premises, taking into account
the capacity of the electrical wiring in the Project and the Premises and the
needs of other tenants, and shall not use more than such safe capacity.
Landlord’s consent to the installation of electric equipment shall not relieve
Tenant from the obligation not to use more electricity than such safe capacity.

18.           Tenant assumes full responsibility for protecting the Premises
from theft, robbery and pilferage.

19.           Tenant shall not install or operate on the Premises any machinery
or mechanical devices of a nature not directly related to Tenant’s ordinary use
of the Premises and shall keep all such machinery free of vibration, noise and
air waves which may be transmitted beyond the Premises.

2


--------------------------------------------------------------------------------


EXHIBIT F TO LEASE

TENANT’S PROPERTY

None except as set forth below:

The following to the extent installed below the ceiling grid:

Casework and cabinets
Mill work
Lab benches
Fume and tissue culture hoods
Glass wash equipment
Equipment racks
Bio-safety cabinets
Environmental rooms
Refrigerators, freezers and ice machines
Hyrogenation Parr
Autoclaves
Specialized equipment that can be removed without damage to building structure
or systems

1


--------------------------------------------------------------------------------


EXHIBIT G TO LEASE

LANDLORD’S WORK

Initial Premises

·                  Construct a fire-rated corridor and related card readers and
doors in order to secure the Premises from the adjacent suite.

Additional Premises

·                  Construct a demising wall between glasswash areas room 223
and 224, and between Biology Lab 217 and Equipment room.

·                  Install set of double doors between Biology Lab 217 and
vestibule outside of glasswash area.

1


--------------------------------------------------------------------------------


EXHIBIT H TO LEASE

LANDLORD’S PROPERTY

Inventory of Existing Furniture in the Premises

Main Conference Room:
-Conference room table
-9 conference room chairs
-1 credenza

Patio:
-3 round metal tables
-9 metal chairs

Plug and Play Office Cubes:
-19 assembled
-Approximately 8 additional unassembled (we are unable to guarantee that all
parts are available)

Private Office Furniture:
-6 office desks with return desk, under desk file cabinet and upper storage
-2 oval tables
-1 unassembled office desk
-2 return desks
-1 partial desk with file cabinet

Future Chemistry Lab (upon expansion of square footage to 16,586 sf):
-3, eight-foot chemical fume hoods.


--------------------------------------------------------------------------------


EQUITY PARTICIPATION LETTER

ALEXANDRIA
Alexandria Equities, LLC
385 E. Colorado Boulevard
Suite 299
Pasadena, California 91101

July 10, 2006

Poniard Pharmaceuticals, Inc.
750 Battery Street, Suite 600
San Francisco, CA 94111

Attention: Susan Berland

Re: 7000 Shoreline Court, South San Francisco, CA

Ladies and Gentlemen:

Reference is made to the Lease dated as of July 10, 2006 (the “Lease”) , entered
into between ARE-San Francisco No. 17, LLC (“Landlord”), and Poniard
Pharmaceuticals, Inc., a Washington corporation (“Tenant”), relating to the
lease of premises at the above-referenced address. Pursuant to the Lease,
Landlord, or an affiliate nominee of Landlord, is to be granted certain rights
with respect to certain Tenant equity financings completed after the date of
this letter agreement (this “Participation Rights Agreement”). Alexandria
Equities, LLC (“Alexandria”) is an affiliate of Landlord and this Participation
Right Agreement  is intended to implement the foregoing provisions of the Lease.

20.           Participation in Future Financings.

(a)           Tenant hereby grants Alexandria the right, but not the obligation,
to purchase an aggregate of not less than $100,000 and not more than $250,000
(although Alexandria may in its sole discretion elect to purchase any amount
between such amounts) (the “Participation Right”) of New Securities (as
described below) offered by Tenant in any equity financing completed following
the date of this Participation Rights Agreement. If the equity financing is
over-subscribed, the amount of New Securities which Alexandria may purchase
shall be limited on a pro rata basis based on the proportion of New Securities
which Alexandria subscribes to purchase bears to the total number of New
Securities to be purchased by other investors, provided that such limitation
shall not apply to the first equity financing to which the Participation Right
is applicable and Alexandria has the right to purchase $250,000. The New
Securities shall be offered to Alexandria at the same price and upon the same
terms and conditions and subject to the same qualifications, conditions and
restrictions, as those upon which the New Securities are offered and sold by
Tenant to other investors in such equity financing. Tenant shall offer to sell
the New Securities to Alexandria by sending written notice of such offer (a “New
Securities Notice”) to Alexandria at its above-referenced address; Attention: 
Chief Financial Officer; Fax Number (626) 578-0770. Except as required by Tenant
to comply with applicable laws and/or regulations, any New Securities Notice
shall describe the provisions of the New Securities in reasonable detail and
shall specify the terms and conditions upon which they shall be sold by Tenant,
provided that the New Securities Notice shall not contain more information than
is provided to other potential investors in such equity financing. Alexandria
may subscribe to purchase the applicable amount of New Securities by sending
written notice to Tenant of Alexandria’s election to do so within the same
period of time as provided to other investors in such equity financing (provided
Alexandria has received as much notice as the other investors), and if no such
time period is specified, within 15 days after delivery of the New Securities


--------------------------------------------------------------------------------




Notice. Any New Securities not subscribed ford by Alexandria may thereafter be
offered for sale and sold by Tenant, on terms and conditions that are no less
favorable to Tenant than those specified in the New Securities Notice, at any
time within 120 days after the expiration of Alexandria’s response period.

(b)           “New Securities” shall mean any shares of capital stock of Tenant
or any options, warrants or other securities convertible into or exchangeable or
exercisable for shares of capital stock of Tenant, provided that New Securities
shall not include any of the following:

(i)            securities issued or issuable to officers, employees, directors,
consultants, placement agents and other service providers of the Company (or any
subsidiary) pursuant to stock grants, option plans, purchase plans, agreements,
or other  compensatory or incentive programs or arrangements;

(ii)           securities issued or issuable pursuant to the conversion,
exercise, redemption or repurchase of any convertible, exchangeable or
exercisable securities outstanding as of this date of this Participation Rights
Agreement;

(iii)          securities issued or issuable as a dividend, distribution, 
subdivision, combination or reorganization of capital stock of the Company;

(iv)          securities issued or issuable pursuant to the acquisition of
another entity by the Company by merger, consolidation, reorganization, share
exchange, purchase of substantially all of the assets or other similar
reorganization or to a joint venture agreement;

(v)           securities issued or issuable to financial institutions or lessors
in connection with commercial credit arrangements, equipment financings, service
agreements or similar transactions;

(vi)          securities issued or issuable in connection with sponsored
research, collaborations, technology license, development, OEM, marketing or
other similar agreements or strategic partnerships or alliances that are not
primarily for equity financing purposes;

(vii)         securities which are otherwise excluded by the prior written
consent of Landlord;

(viii)        securities which are issued or issuable in connection with any
shareholder rights plan, poison pill or similar arrangement hereafter approved
by the board of directors of Tenant; and

(ix)           any right, option or warrant to acquire any security convertible
into or exchangeable or exercisable for the securities excluded from the
definition of New Securities pursuant to subsections (i) through (viii) above.

(c)           Notwithstanding any other provision of this Participation Rights
Agreement or the Lease, Alexandria, shall, as a condition precedent to
exercising any Participation Rights, establish to the reasonable satisfaction of
Tenant and its counsel that Alexandria meets all purchaser qualification
requirements under applicable federal and state securities laws and regulations
and Nasdaq marketplace rules, specifically including but not limited to any
registration exemptions and shareholder approval exemptions being relied upon by
Tenant in making the offer and sale of the New Securities in the equity
financing. Alexandria agrees that it will furnish Tenant such information and
execute such documents as Tenant may reasonably request, in each case within 7
days’ of receipt of Tenant’s request, to evaluate whether Alexandria satisfies
the legal requirements for purchase of the New Securities in the equity
securities financing.


--------------------------------------------------------------------------------




21.           No Conflicts. Neither the execution and delivery of this
Participation Rights Agreement, nor performance of its terms, will, result in a
violation of (i) any of the provisions of Tenant’s articles of incorporation or
bylaws, or (ii) any resolution adopted by Tenant’s shareholders, Tenant’s board
of directors or any committee thereof as of the date hereof.

22.           Governing Law. The terms and conditions of this Participation
Rights Agreement shall be governed by and construed in accordance with
Washington law, without regard to the conflict of laws provisions thereof.

23.           Successors and Assigns. The terms and provisions of this
Participation Rights Agreement shall be binding upon Alexandria and Tenant and
their respective successors and assigns, subject at all times to the
restrictions set forth herein; provided that other than transfers by Alexandria
to its affiliates, Alexandria may not assign or transfer this Participation
Rights Agreement (or any of its rights hereunder) without the prior written
consent of Tenant.

24.           Confidentiality. Each party hereto agrees that, except with the
prior written consent of the other party and except as required by applicable
laws and/or regulations, it shall at all times keep confidential the terms of
this Participation Rights Agreement and the discussions or negotiations relating
to this Participation Rights Agreement. In addition, each party hereto hereby
agrees that, except with the prior written consent of the other party or except
as required by applicable laws and/or regulations, it shall not participate in
or generate any press release or other release of information to the general
public relating to this Participation Rights Agreement or any transactions
contemplated by this Participation Rights Agreement.

25.           Counterparts. This Participation Rights Agreement may be executed
in as many counterparts as the parties hereto deem necessary or convenient, each
of which counterparts shall be deemed an original but all of which, together,
shall constitute but one and the same document.

26.           Termination. This Participation Rights Agreement shall terminate
upon the date of expiration or earlier termination of the Lease.

27.           Entire Agreement. This Participation Rights Agreement constitutes
the entire agreement and understanding of the parties with respect to the
subject matter of this Participation Rights Agreement, and supersedes any and
all prior understandings and agreements, whether oral or written, between or
among the parties hereto with respect to the specific subject matter hereof.

[signature page follows]


--------------------------------------------------------------------------------




[signature page]

If you agree that the foregoing accurately sets forth our agreement, please
execute this Participation Rights Agreement in the space provided below,
whereupon it will become a binding contract between us, and return it to
Alexandria Equities, LLC, Attn: Chief Financial Officer, at the above-referenced
address.

 

ALEXANDRIA EQUITIES, LLC,

 

 

a Delaware limited liability company

 

 

 

 

By:

Alexandria Real Estate Equities, Inc.,

 

 

a Maryland corporation,

 

 

its managing member

 

 

 

 

By:

/s/ ETSUKO MASON

 

Name:

Etsuko Mason

 

Title:

Vice President, Treasurer & Assistant Secretary

 

ACCEPTED AND AGREED TO:

PONIARD PHARMACEUTICALS, INC., a Washington corporation

By:

/s/ GERALD MCMAHON

 

Name:

Gerald McMahon

 

Title:

Chairman, CEO & President

 

 


--------------------------------------------------------------------------------